



EXHIBIT 10.1











REAL ESTATE PURCHASE AND SALE AGREEMENT


BETWEEN


TEL-LA VILLAS KINGWOOD, LLC
TEL-LA CHAMPION FOREST, LLC
TEL-LA CARRINGTON HUFFMEISTER, LLC
TEL-LA VILLAS HUFFMEISTER, LLC
TEL-LA RIATA RANCH, LLC
TEL-LA CARRINGTON PLACE APARTMENTS, LLC
each, a Delaware limited liability company


AS SELLERS


AND


STEADFAST ASSET HOLDINGS, INC., a California corporation
AS BUYER


FOR


HOUSTON APARTMENT PORTFOLIO






























--------------------------------------------------------------------------------




REAL ESTATE PURCHASE AND SALE AGREEMENT


Table of Contents




ARTICLE 1    PURCHASE AND SALE    1
ARTICLE 2    BASIC TERMS    1
ARTICLE 3    REPRESENTATIONS, WARRANTIES, AND COVENANTS    7
3.1    Representations, Warranties, and Covenants by Seller    7
3.2    No Other Representations and Warranties by Seller    
3.3    Representations, Warranties, and Covenants by Buyer    11
3.4    Buyer’s Reliance on Own Investigation; AS-IS Sale    13
ARTICLE 4    THE TRANSACTION    14
4.1    Escrow    14
4.2    Purchase Price    14
4.2.1
Initial Payment; Earnest Money    14

4.2.2
Retention and Disbursement of Initial Payment and Earnest Money    14

4.2.3
Cash at Closing    15

4.2.3
Cash at Closing    15

4.3    Conveyance by Deed    16
ARTICLE 5     TITLE AND SURVEY    16
5.1    Title Commitment    16
5.2    Survey    17
5.3    Subsequent Matters Affecting Title and Survey    17
ARTICLE 6    CONDITION OF THE PROPERTY    18
6.1    Inspection    18
6.1.1
Inspection of Property    18

6.1.2
Due Diligence Documents    18

6.2    Entry onto Property    19
6.3    Environmental Matters    20
6.3.1
Buyer’s Environmental Investigation    20

6.3.2
Seller’s Environmental Reports    21

6.4    Approval and Termination    21
6.5    Service Contracts    21
6.6    Management and Leasing of the Property    22
ARTICLE 7    CLOSING    23
7.1    Buyer’s Conditions Precedent to Closing    23
7.2    Seller’s Conditions Precedent to Closing    25



i

--------------------------------------------------------------------------------




7.3    Deposits in Escrow    26
7.3.1
Seller’s Deposits    26

7.3.2
Buyer’s Deposits    27

7.3.3
Joint Deposits    27

7.3.4
Other Documents    28

7.4    Costs    28
7.5    Prorations    28
7.5.1
Generally    28

7.6    Insurance    31
7.7    Close of Escrow    31
7.8    Possession    32
7.9    Recorded Instruments    32
7.10    Tenant Notice(s)    32
ARTICLE 8    CONDEMNATION AND CASUALTY    33
ARTICLE 9    NOTICES    35
ARTICLE 10    SUCCESSORS AND ASSIGNS    35
ARTICLE 11    BROKERS    36
ARTICLE 12    COVENANT NOT TO RECORD    36
ARTICLE 13    DEFAULT    36
13.1    Default by Buyer    36
13.2    Default by Seller    37
ARTICLE 14    NON-DEFAULT TERMINATION    38
ARTICLE 15    POST CLOSING LIABILITIES    38
15.1    Seller Post Closing Liability    38
15.2    Buyer Post Closing Liability    39
15.3    Release    39
15.4    Survival    40
ARTICLE 16    MISCELLANEOUS    40
16.1    Survival of Representations, Covenants and Obligations    40
16.2    Attorneys’ Fees    40
16.3    Publicity    40
16.4    Captions    40
16.5    Waiver    40
16.6    Time    40
16.7    Controlling Law    41
16.8    Severability    41
16.9    Construction    41



ii

--------------------------------------------------------------------------------




16.10    Like-Kind Exchange    41
16.11    Execution    41
16.12    Amendments    41
16.13    Entire Agreement    41


Schedules


Schedule 1 -    Legal Descriptions for the Properties
Schedule 2 -    Purchase Price and Earnest Money Allocations
Schedule 3 -    Seller Deliveries




Exhibits


Exhibit A -     Special Warranty Deed
Exhibit B -     Assignment and Assumption of Leases
Exhibit C -     List of Existing Environmental Reports
Exhibit D -     Exceptions to Representations and Warranties
Exhibit E -     Certificate of Non-Foreign Status
Exhibit F -
Bill of Sale

Exhibit G -     Seller's Certificate
Exhibit H -     Buyer's Certificate
Exhibit I -
Assignment and Assumption of Service Contracts and Other Obligations

Exhibit J -     Approval Notice
Exhibit K -     Title Affidavit
Exhibit L -     Tenant Notice
Exhibit M -     Assignment and Assumption of Purchase Agreement
Exhibit N -    Services Agreement for Carrington Place Apartments









iii

--------------------------------------------------------------------------------




REAL ESTATE PURCHASE AND SALE AGREEMENT




THIS REAL ESTATE PURCHASE AND SALE AGREEMENT ("Agreement") is made and entered
into as of the Effective Date (as defined below) between TEL-LA VILLAS KINGWOOD,
LLC, a Delaware limited liability company (“Kingwood Seller”), TEL-LA CHAMPION
FOREST, LLC, a Delaware limited liability company (“Champion Seller”), TEL-LA
CARRINGTON HUFFMEISTER, LLC, a Delaware limited liability company
(“C-Huffmeister Seller”), TEL-LA VILLAS HUFFMEISTER, LLC, a Delaware limited
liability company (“V-Huffmeister Seller”), TEL-LA RIATA RANCH, LLC, a Delaware
limited liability company (“Riata Seller”) and TEL-LA CARRINGTON PLACE
APARTMENTS, LLC, a Delaware limited liability company (“Carrington Seller”)
(each of Kingwood Seller, Champion Seller, C-Huffmeister Seller, V-Huffmeister
Seller, Riata Seller and Carrington Seller referred to herein from time to time
as a “Seller”, and collectively referred to as "Sellers"), and STEADFAST ASSET
HOLDINGS, INC., a California corporation (hereinafter referred to as "Buyer").


RECITALS


A.    Sellers are the owners of the apartment properties (as more specifically
defined in Article 2 hereof, each, a “Property” and collectively the
"Properties").


B.    Sellers desire to sell the Properties to Buyer and Buyer desires to
purchase the Properties from Seller.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto intending to be legally bound hereby, agree
as follows:


ARTICLE 1
    
PURCHASE AND SALE


Subject to the terms and conditions contained herein, Buyer agrees to purchase
from Sellers, and Sellers agree to sell to Buyer, the Properties (as defined
below).


ARTICLE 2
    
BASIC TERMS


As used herein, the following Basic Terms are hereby defined to mean:





LEGAL02/34316885v6

--------------------------------------------------------------------------------








Buyer's Address for Notice
Steadfast Asset Holdings, Inc.
18100 Von Karman Avenue, Suite 500
Irvine, California 92612
Attn: Ana Marie del Rio, Esq.
Fax : (949) 852-0143
E-mail: adelrio@SteadfastCompanies.com
Telephone No.: (949) 852-0700


with a copy to:


Steadfast Companies
105 Oronoco Street, Suite 312
Alexandria, VA 22314
Fax: (949) 825-6705
E-mail: gdavis@SteadfastCompanies.com
Telephone No.: (949) 852-0700
   


 
Buyer's Taxpayer
Identification Number


90-0152520
 
Effective Date
The later date of execution of this Agreement by Buyer or Seller as shown on the
signature page hereof.
 




2



--------------------------------------------------------------------------------




Escrowholder


First Americal Title Insurance Company c/o Heritage Title
401 Congress Avenue
Austin, TX 78701
Attn: Laura Beurlein
Telephone: 512-505-5000
Fax:
E-mail: lbeuerlein@heritage-title.com
First American Title Insurance Company
Six Concourse Parkway, Suite 2000
Atlanta, GA 30328
Attention: Karen Starnes
kstarnes@firstam.com(404) 250-1604


Attention: Amy Risser
amrisser@firstam.com(770) 390-6515
 
Initial Payment
A portion of the Earnest Money equal to One Hundred Fifty Thousand and No/100
Dollars ($150,000.00) which amount shall be allocated $25,000.00 with respect to
each Property.
 
Involved Seller Representative(s)
(re: Representations,
Warranties, and Covenants by Seller)
Michael Geitgey, asset manager with respect to the Properties


 




3



--------------------------------------------------------------------------------




Long Term Service Contracts
Those certain Service Contracts listed on Schedule 3 to Exhibit I attached
hereto
Materiality Limit
(re: Casualty and Condemnation)
Casualty:  The lesser of (i) $1,000,000 or (ii) three percent of the applicable
Purchase Price


Condemnation:  Two percent of the applicable Purchase Price, or involving the
taking of any area resulting in loss of parking spaces or any residential units
or of any portion of any building or other land that might cause the Property to
be considered a non-conforming use or a similar designation under applicable
law, or any other material part of a Property reasonably required for access to
or operation of such Property in the manner operated on the date hereof.




4



--------------------------------------------------------------------------------




Property
The land described in Schedule 1 attached hereto, together with all of Seller’s
right, title and interest in all rights, privileges, and easements appurtenant
to the land including without limitation all of Seller’s right, title and
interest, if any, in and to any water rights, easements, licenses, privileges,
adjacent streets, roads, alleys, strips, gores or rights of way pertaining to
such land (hereinafter referred to collectively as the "Land"), together with
the following: (a) all buildings, improvements, fixtures and structures located
on the Land (hereinafter referred to collectively as the "Improvements" and,
together with the Land, the "Real Property"); (b) all personal property owned by
any Seller or any affiliate of any Seller which is used in the operation of the
Real Property and located thereon, including all fixtures, appliances,
furniture, furnishings, equipment, supplies, signage, marketing materials or
brochures (subject to de-identification as provided in (d) below), and lighting
systems, but excluding all computer software of the property manager
(hereinafter referred to as the "Personal Property"); (c) all of Sellers’
interest in any and all Tenant Leases (as defined below), including those
agreements entered into after the Effective Date pursuant to Section 6.6 hereof,
and any and all Service Contracts (as defined below); (d) all rights, if any,
any Seller or its affiliates may have in and to all guaranties, warranties,
trade names, trademarks, service marks, logos, designs, goodwill, telephone or
fax numbers, books and records, websites, domain names, and other intellectual
and intangible property used by such Seller in connection with the ownership,
operation and maintenance of a Property, all to the extent assignable, and all
rights Sellers may have to use the names “Villas at Kingwood”, “Carrington at
Champions Forest”, “Carrington Park at Huffmeister”, “Villas at Huffmeister”,
“Waterford Place at Riata Ranch”, and “Carrington Place”, and such other rights,
interests, and properties as may be specified in this Agreement to be sold,
transferred, assigned, or conveyed by Sellers to Buyer; provided however that
notwithstanding the foregoing, Seller shall not convey the following proprietary
names of Seller’s property manager: Lane Management Company although Seller
hereby authorizes Buyer to utilize marketing materials bearing such names for
ninety (90) days after the Closing provided that Buyer shall de-identify such
materials so that such names do not appear thereon] (collectively, the
“Intangible Property”); and (e) Seller’s interest in all plans, drawings,
specifications, blueprints and surveys relating in any way to the Land, if any,
and all licenses, franchises, occupancy and use certificates, permits,
authorizations, consents, variances, waivers, approvals and the like from any
governmental or quasi-governmental entity or instrumentality affecting the
ownership, operation or maintenance of the Land or the Improvements, if any, and
all to the extent assignable.




5



--------------------------------------------------------------------------------




Purchase Price
One Hundred Ninety-Two Million, Two Hundred Thousand and No/100 Dollars
($192,200,000.00), with such Purchase Price being allocated among the Properties
as set forth on Schedule 2 attached hereto.
Seller's Address for Notice








c/o Lubert-Adler Real Estate Fund
171 17th Street, Suite 1575
Atlanta, GA 30363
Attn: Robert Morgan
Telephone: 404-345-0723
E Mail: rmorgan@lubertadler.com


with a copy to:
Lubert Adler Management Company
2929 Arch Street
Suite 1650, Cira Center
Philadelphia, Pennsylvania 19104-2868
Attn: R. Eric Emrich
Telephone:  215-972-3311
   E‑Mail:  eemrich@icpartners.com
 
 
with a copy to:
Alston & Bird LLP
1201 West Peachtree Street
Atlanta, Georgia 30309
Attn: Alison Jones, Esq.
Telephone:  404-881-7557
   Fax:  404-253-8483 E‑Mail:  alison.jones@alston.com
Seller’s Broker
Apartment Realty Advisors




6



--------------------------------------------------------------------------------




Service Contracts
Any and all contracts and service agreements affecting the Property to which a
Seller or any affiliate thereof is a party; those Service Contracts that Buyer
chooses to assume, to the extent applicable, pursuant to this Agreement and the
Long Term Service Contracts being hereinafter collectively referred to as the
Assumed Service Contracts.
Tenant Leases
All leases, tenancies and rental or occupancy agreements granting possessory
rights in, on or covering the Land or space in the Improvements, together with
all modifications, extensions, amendments and guarantees thereof.




7



--------------------------------------------------------------------------------




Title Insurer
First American Title Insurance Company
c/o Heritage Title
401 Congress Avenue
Austin, TX 78701
Attn: Laura Beurlein
Telephone: 512-505-5000
Fax:
E-mail: lbeuerlein@heritage-title.com
First American Title Insurance Company
Six Concourse Parkway, Suite 2000
Atlanta, GA 30328
Attention: Karen Starnes
kstarnes@firstam.com
(404) 250-1604


Attention: Amy Risser
amrisser@firstam.com
(770) 390-6515
Tranche 1 Approval Date  


Tranche 2 Approval Date
September 17, 2013


October 8, 2013


(Tranche 1 Approval Date and Tranche 2 Approval Date each referred to herein
from time to time as an “Approval Date”.)




8



--------------------------------------------------------------------------------




Tranche 1 Closing Date  


Tranche 2 Closing Date
October 10, 2013, subject to extension as set forth herein.


November 7, 2013, subject to extension as set forth herein.


(Tranche 1 Closing Date and Tranche 2 Closing Date each referred to herein from
time to time as a “Closing Date”.)


Tranche 1 Earnest Money


Tranche 2 Earnest Money
$1,000,000.00 (as allocated to each Tranche 1 Property as set forth on Schedule
2)


$900,000.00 (as allocated to each Tranche 2 Property as set forth on Schedule 2)


(Tranche 1 Earnest Money and Tranche 2 Earnest Money referred to herein
collectively as “Earnest Money”)
Tranche 1 Properties






Tranche 2 Properties
Villas at Kingwood
Villas at Huffmeister
Waterford Place at Riata Ranch


Carrington Place
Carrington Park at Huffmeister
Carrington at Champions Forest


(Tranche 1 Properties and Tranche 2 Properties referred to herein collectively
as the “Properties”.)






9



--------------------------------------------------------------------------------




ARTICLE 3
    
REPRESENTATIONS, WARRANTIES, AND COVENANTS


3.1    Representations, Warranties, and Covenants by Seller.      Subject to the
limitations set forth in Sections 3.2 and 15.1 hereof, Sellers hereby represent
and warrant that the following (i) are complete and accurate as of the Effective
Date, and (ii) shall be complete and accurate in all material respects as of the
Closing Date (except that, as to the Rent Roll, the representation shall be only
as to the updated rent roll to be provided under Section 7.3.1, and the Tenant
Leases and Service Contracts may differ as permitted under Section 6.6,
including ordinary course of business terminations):


(a)
Each Seller is duly organized, validly existing and in good standing under the
laws of the State of Delaware and is qualified to transact business in Texas.
Each Seller has the full legal power, authority, and right to execute, deliver,
and perform its obligations under this Agreement, and each Seller’s performance
hereunder has been duly authorized by all requisite action on the part of such
Seller, and no remaining corporate action is required to make this Agreement
binding on any Seller. The execution, delivery and performance by Seller of this
Agreement does not and will not contravene any provision of law, trust
agreement, partnership agreement, any other organizational papers or any
amendments thereof or any agreement or contract to which Seller is a party or by
which Seller or the Property is otherwise bound, and all required consents and
approvals have been duly obtained. Upon execution and delivery of the Agreement
by Seller, this Agreement will be a valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms.



(b)
There are no (and have never been any) employees of any Seller working at the
Properties.



(c)
Neither Sellers nor, to Sellers’ Actual Knowledge (as defined below), any Person
(as hereinafter defined) who owns a direct or indirect interest in any Seller
(collectively, a “Seller Party”) is now nor shall be at any time until after the
last Closing under this Agreement a Person (as hereinafter defined) with whom a
U.S. Person (as hereinafter defined), including a Financial Institution (as
hereinafter defined), is prohibited from transacting business of the type
contemplated by this Agreement, whether such prohibition arises under United
States law, regulation, executive orders and lists published by OFAC (as defined
below) (including those executive orders and lists published by OFAC with
respect to Persons that have been designated by executive order or by the
sanction regulations of OFAC as Persons with whom U.S. Persons may not transact
business or must limit their interactions to types approved by OFAC) or
otherwise. Neither Sellers nor, to Sellers’ Actual knowledge, any Seller Party,
nor any




10



--------------------------------------------------------------------------------




Person providing funds to Seller in connection with the transaction contemplated
hereby (i) is under investigation by any governmental authority for, or has been
charged with, or convicted of, money laundering, drug trafficking, terrorist
related activities, any crimes which in the United States would be predicate
crimes to money laundering or any violation of any Anti-Money Laundering Laws
(as hereinafter defined); (ii) has been assessed civil or criminal penalties
under any Anti-Money Laundering Laws; or (iii) has had any of its funds seized
or forfeited in any action under any Anti-Money Laundering Laws.


(d)
No Seller has received a written notice, not subsequently cured, (i) from any
governmental entity citing a Seller for or asserting a violation of any law,
ordinance, order, or regulation with respect to the Property (including without
limitation the use or occupancy thereof) or Seller’s ownership or operation
thereof or (ii) from any party to a Permitted Exception asserting a violation
thereof.



(e)
The Rent Roll attached hereto and incorporated herein as Schedule 2 to Exhibit B
is true, correct, and complete, in all material respects.



(f)
True and correct copies of all Tenant Leases and any material amendments thereto
have been provided to Buyer. Except as set forth in Exhibit D, in connection
with Tenant Leases, (i) no Seller has received a written claim from any tenant
alleging that any Seller has defaulted in performing any of its obligations
under any of the Tenant Leases that has not been cured or otherwise resolved,
and (ii) to Seller’s Actual Knowledge, no material defaults exist under any of
the Tenant Leases on the part of the tenant thereunder. To Seller's Actual
Knowledge, except for (x) those tenants under the Tenant Leases, as shown on the
Rent Roll, and (y) rights under the Permitted Exceptions, there are no other
persons or entities in possession of, or claiming any possession to, any portion
of the Property (subject to any new Tenant Leases that Seller is permitted to
enter into under this Agreement prior to Closing under Section 6.6(d)).



(g)
Except as set forth in Exhibit D, (i) no Seller has been served in any
litigation, arbitration, or other judicial, administrative, or other similar
proceedings or inquiries (including, without limitation, involving any
condemnation or zoning change, or the federal Department of Housing and Urban
Development or the Americans with Disabilities Act of 1990, as amended, or any
other law, rule or regulation governing access by disabled persons) with respect
to the Properties which is currently pending, and (ii) to Seller’s Actual
Knowledge, no such litigation, arbitration, or other judicial, administrative,
or other similar proceedings or inquiries are pending (but not yet served) or
have been threatened in writing with respect to the Properties. Seller has no
judgments




11



--------------------------------------------------------------------------------




outstanding against it that adversely affect Seller’s ability to perform the
obligations under the Agreement. Except as set forth on Exhibit D, Seller has
not filed or commenced any legal or administrative action or proceeding to
contest or appeal the amount of real property taxes or assessments levied
against the Property or any part thereof or the assessed value of the Property
or any part thereof for real property tax purposes, nor has Seller engaged any
third party to file or commence such proceedings on Seller’s behalf.


(h)
To Seller’s Actual Knowledge, (i) the list of Service Contracts attached hereto
as Schedules 2 and 3 to Exhibit I is true, correct, and complete as of the date
specified thereon (to be updated as of the applicable Closing Date pursuant to
changes permitted under Section 6.6(c)), and (ii) no Seller has received a
written claim from any party thereto alleging a default by any Seller in
performing any of its obligations under any of the Service Contracts that has
not been cured or otherwise resolved.



(j)
Seller is not a “foreign person” within the meaning of Section 1445 of the
Internal Revenue Code of 1986, as amended.



(k)
To Seller’s Actual Knowledge, Seller has not denied access to Buyer to Seller’s
(or Seller’s property manager’s) on-site files, which to Seller’s Actual
Knowledge should, along with the online data room maintained by Seller’s Broker,
contain the material Seller Deliveries (but without representation or warranty
that such files do in fact contain such material Seller Deliveries).



(l)
No petition in bankruptcy (voluntary or otherwise), assignment for the benefit
of creditors, or petition seeking reorganization or arrangement or other action
under federal or state bankruptcy laws is pending against or contemplated by
Seller.



(m)
To Seller's Actual Knowledge, all of the Personal Property is described in the
Personal Property List (as hereinafter defined), which is an accurate and
complete list in all material respects of all tangible personal property located
on the Real Property (excluding the personal property located within the
apartment units) and used by Seller in its ownership, management, operation,
maintenance or repair of the Real Property (it being understood and agreed that
such Personal Property is subject to depletions, replacements and additions in
the ordinary course of Seller's business).



(n)
To Seller’s Actual Knowledge, Seller has provided to Buyer copies of all
Existing Environmental Reports obtained by Seller with respect to the Real
Property which are in Seller’s possession or control.




12



--------------------------------------------------------------------------------






(o)
Seller has not granted, and to Seller’s Actual Knowledge there do not exist, any
rights of first refusal or options to purchase the Property or any portion
thereof that are currently in effect other than pursuant to this Agreement.



(p)
Seller owns no material real property or material personal property except for
the Property.



Buyer hereby acknowledges that (i) Sellers make no representations or warranties
concerning any patents, trademarks, copyrights, or other intellectual property
rights and (ii) "Sellers’ Actual Knowledge," upon which certain of the
representations and warranties set forth in this Article are based, means only
the current actual knowledge of the Involved Seller Representative(s),
conducting any investigations whatsoever, or other inquiry or review of files in
Sellers’ possession or control in connection with this transaction or the making
of the representations contained in this Article. Sellers shall promptly notify
Buyer of any event or circumstance which makes any representation or warranty by
Sellers in this Agreement untrue. At each Closing, as defined in Section 7.7
hereof, Sellers shall deliver to Buyer a Seller's Certificate in the form of
Exhibit G attached hereto. Buyer agrees that the sole and exclusive remedy for a
breach of any representation or warranty by Sellers (either herein or in the
Seller’s Certificate) shall be as set forth in Section 7.1 or Section 13.2, as
applicable (with respect to a breach actually discovered by Buyer or of which
Seller has notified Buyer prior to Closing) and Section 15.1 (with respect to a
breach actually first discovered by Buyer after Closing), subject to any
limitations set forth therein.


3.2    No Other Representations and Warranties by Seller.      EXCEPT AS SET
FORTH IN SECTION 3.1 HEREOF OR AS EXPRESSLY SET FORTH IN ANY DOCUMENT EXECUTED
BY ANY SELLER AND DELIVERED TO BUYER AT CLOSING, SELLERS MAKE NO OTHER, AND
SPECIFICALLY NEGATES AND DISCLAIMS ANY OTHER REPRESENTATIONS, WARRANTIES, OR
GUARANTEES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED,
ORAL, OR WRITTEN, PAST, PRESENT, OR FUTURE, WITH RESPECT TO THE PROPERTIES,
INCLUDING, WITHOUT LIMITATION: (I) THE OWNERSHIP, MANAGEMENT, AND OPERATION OF
THE PROPERTIES; (II) TITLE TO THE PROPERTIES; (III) THE PHYSICAL CONDITION,
NATURE, OR QUALITY OF THE PROPERTIES, INCLUDING, WITHOUT LIMITATION, THE QUALITY
OF THE SOILS ON AND UNDER THE REAL PROPERTY, AND THE QUALITY OF THE LABOR AND
MATERIALS INCLUDED IN THE IMPROVEMENTS OR PERSONAL PROPERTY; (IV) THE FITNESS OF
THE PROPERTIES FOR ANY PARTICULAR PURPOSE; (V) THE PRESENCE OR SUSPECTED
PRESENCE OF HAZARDOUS MATERIAL ON, IN, UNDER, OR ABOUT THE PROPERTIES
(INCLUDING, WITHOUT LIMITATION, THE SOILS AND GROUNDWATER ON AND UNDER THE REAL
PROPERTY); (VI) THE COMPLIANCE OF THE REAL PROPERTY WITH APPLICABLE GOVERNMENTAL
LAWS OR REGULATIONS, INCLUDING, WITHOUT LIMITATION, THE AMERICANS WITH
DISABILITIES ACT OF 1990, ENVIRONMENTAL LAWS AND LAWS OR REGULATIONS DEALING
WITH ZONING OR LAND USE; OR



13



--------------------------------------------------------------------------------




(VII) THE PAST OR FUTURE OPERATING RESULTS AND VALUE OF THE PROPERTIES (WHICH
MATTERS DESCRIBED IN CLAUSES (I)-(VII) ABOVE ARE HEREINAFTER COLLECTIVELY
REFERRED TO AS "CONDITION AND QUALITY OF THE PROPERTY"). As used herein,
"Hazardous Material" means any hazardous, toxic or dangerous waste, substance,
or material, as currently defined for purposes of (a) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, or
(b) any other federal, state, or local law, ordinance, rule, or regulation
applicable to any Property and establishing liability standards or required
action as to reporting, discharge, spillage, storage, uncontrolled loss,
seepage, filtration, disposal, removal, use, or existence of a hazardous, toxic,
or dangerous waste, substance, or material.


3.3    Representations, Warranties, and Covenants by Buyer.      Buyer hereby
represents and warrants to Sellers that:


(a)
Buyer is duly organized, validly existing and in good standing under the laws of
the State of California and, prior to the Closing, will be qualified to transact
business in Texas. Buyer has the full legal power, authority, and right to
execute, deliver, and perform its legal obligations under this Agreement, and
Buyer's performance hereunder has been duly authorized by all requisite action
on the part of Buyer, and no remaining action is required to make this Agreement
binding on Buyer. The execution, delivery and performance by Buyer of this
Agreement does not and will not contravene any provision of law, trust
agreement, partnership agreement, any other organizational papers or any
amendments thereof or any agreement or contract to which Buyer is a party or by
which is otherwise bound, and all required consents and approvals have been duly
obtained. Upon execution and delivery of the Agreement by Buyer, this Agreement
will be a valid and binding obligation of Buyer, enforceable against Buyer in
accordance with its terms.



(b)
In the event of any termination of this Agreement, Buyer shall deliver to
Sellers, to the extent requested by a Seller and upon Seller’s reimbursement to
Buyer or Buyer’s actual third-party cost thereof, without any representation or
warranty whatsoever and without any right of Sellers to rely thereon, copies of
any and all non-proprietary reports or studies on or concerning the Properties
that were prepared by a third party on Buyer's behalf.



(c)
Intentionally omitted.



(d)
Neither Buyer nor, to Buyer’s Actual Knowledge (as defined below), any Person
(defined below) who owns a direct or indirect interest in Buyer (collectively, a
“Buyer Party”) is now nor shall be at any time until after the last Closing
under this Agreement an individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee,




14



--------------------------------------------------------------------------------




estate, limited liability company, unincorporated organization, real estate
investment trust, government or any agency or political subdivision thereof, or
any other form of entity (collectively, a “Person”) with whom a United States
citizen, entity organized under the laws of the United States or its territories
or entity having its principal place of business within the United States or any
of its territories (collectively, a “U.S. Person”), including a United States
Financial Institution as defined in 31 U.S.C. 5312, as periodically amended
(“Financial Institution”), is prohibited from transacting business of the type
contemplated by this Agreement, whether such prohibition arises under United
States law, regulation, executive orders and lists published by the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”) (including those
executive orders and lists published by OFAC with respect to Persons that have
been designated by executive order or by the sanction regulations of OFAC as
Persons with whom U.S. Persons may not transact business or must limit their
interactions to types approved by OFAC) or otherwise. Neither Buyer nor, to
Buyer’s Actual Knowledge, any Buyer Party, nor any Person providing funds to
Buyer in connection with the transaction contemplated hereby (i) is under
investigation by any governmental authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist related activities,
any crimes which in the United States would be predicate crimes to money
laundering or any violation of any Anti-Money Laundering Laws; (ii) has been
assessed civil or criminal penalties under any Anti-Money Laundering Laws (as
defined herein); or (iii) has had any of its funds seized or forfeited in any
action under any Anti-Money Laundering Laws. For purposes of this subsection,
the term “Anti-Money Laundering Laws” shall mean laws, regulations and
sanctions, state and federal, criminal and civil, that (1) limit the use of
and/or seek the forfeiture of proceeds from illegal transaction; (2) limit
commercial transactions with designated countries or individuals believed to be
terrorists, narcotics dealers or otherwise engaged in activities contrary to the
interests of the United States; (3) require identification and documentation of
the parties with whom a Financial Institution conducts business; or (4) are
designed to disrupt the flow of funds to terrorist organizations. Such laws,
regulations and sanctions shall be deemed to include the USA PATRIOT Act of
2001, Pub. L. No. 107-56 (the “Patriot Act”), the Bank Secrecy Act, 31 U.S.C.
Section 5311 et. seq., the Trading with the Enemy Act, 50 U.S.C. App. Section 1
et. seq., the International Emergency Economic Powers Act, 50 U.S.C. Section
1701 et. seq., and the sanction regulations promulgated pursuant thereto by the
OFAC, as well as laws relating to prevention and detection of money laundering
in 18 U.S.C. Section 1956 and 1957.


Sellers hereby acknowledge that "Buyer’s Actual Knowledge," upon which certain
of the representations and warranties set forth in this Article are based, means
only the current actual



15



--------------------------------------------------------------------------------




knowledge of Ana Marie del Rio, General Counsel of Steadfast Companies, without
conducting any investigations whatsoever, or other inquiry or review of files in
Buyer’s possession or control in connection with this transaction or the making
of the representations contained in this Article. Buyer shall promptly notify
Sellers of any event or circumstance which makes any representation or warranty
by Buyer under this Agreement untrue. At each Closing, Buyer shall deliver to
Sellers a Buyer's Certificate in the form of Exhibit H attached hereto. The
provisions of Subsection 3.3(b) shall survive the termination of this Agreement
until December 31, 2013. Sellers agree that the sole and exclusive remedy for a
breach of any representation or warranty by Buyer (either herein or in the
Buyer’s Certificate) shall be as set forth in Section 13.1 (with respect to a
breach actually discovered by Seller prior to Closing or of which Buyer has
notified Seller prior to Closing) and Section 7.2 or Section 13.1, as applicable
(with respect to a breach actually first discovered by Seller after Closing),
subject to any limitations set forth therein.


3.4    Buyer's Reliance on Own Investigation; "AS-IS" Sale.     


(a)
Intentionally omitted.



(b)
EXCEPT AS REPRESENTED AND WARRANTED BY SELLERS PURSUANT TO THE TERMS AND
PROVISIONS OF SECTION 3.1 HEREOF, OR IN ANY DOCUMENT REQUIRED TO BE EXECUTED BY
ANY SELLER AND DELIVERED TO BUYER AT A CLOSING, (I) BUYER ACKNOWLEDGES AND
AGREES THAT, AT THE APPLICABLE CLOSING, BUYER SHALL BUY EACH PROPERTY IN ITS
THEN CONDITION, "AS IS, WHERE IS," WITH ALL FAULTS, (II) BUYER IS NOT RELYING ON
ANY STATEMENT OR INFORMATION MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN
WRITING, EXPRESS OR IMPLIED, BY SELLERS, ITS AGENTS OR SELLER’S BROKER AS TO ANY
ASPECT OF THE PROPERTIES, INCLUDING WITHOUT LIMITATION, THE CONDITION AND
QUALITY OF THE PROPERTY (AS DEFINED IN SECTION 3.2 HEREOF), BUT RATHER, IS AND
WILL BE RELYING ON INDEPENDENT EVALUATIONS BY ITS OWN PERSONNEL OR CONSULTANTS
TO MAKE A DETERMINATION AS TO THE PHYSICAL AND ECONOMIC NATURE, CONDITION, AND
PROSPECTS OF THE PROPERTIES.



(c)
BUYER ACKNOWLEDGES THAT BUYER IS A SOPHISTICATED BUYER WHO IS FAMILIAR WITH THIS
TYPE OF PROPERTY.



(d)
Notwithstanding anything in this Agreement to the contrary, as a sophisticated
investor in real property similar to the Property, Buyer is aware that mold,
water damage, fungi, bacteria, indoor air pollutants or other biological growth
or growth factors (collectively called "Indoor Air Pollutants") may exist at the
Properties and that such Indoor Air Pollutants may be undiscoverable during
routine or invasive inspections,




16



--------------------------------------------------------------------------------




ownership, or operations of the Properties. In evaluating its purchase of the
Properties and determining the Purchase Price, Buyer has taken (or shall take)
these matters into account.


(e)
If Buyer converts all or any of the Properties into a condominium form of
ownership, Buyer shall include in any purchase agreement, offering statement,
marketing statement, or other marketing materials, substantially the following
statement: "The project and the Improvements at the Property were originally
constructed for rental rather than sale, and, to the extent permitted by law,
each prior owner and its members, wholly‑owned affiliates, subsidiaries, agents,
employees, officers, directors, trustees, or other representatives of the
foregoing, have no liability for construction defects or warranties related
thereto." The provisions of Section 3.4(e) shall survive each Closing.



ARTICLE 4
    
THE TRANSACTION


4.1    Escrow.      In order to effectuate the conveyance contemplated by this
Agreement, the parties hereto agree to open an escrow account with Escrowholder.
A copy of this Agreement shall be delivered to, and receipt thereof shall be
acknowledged by, Escrowholder upon full execution hereof by Sellers and Buyer.


4.2    Purchase Price.      Subject to the provisions of this Agreement, Buyer
agrees to pay the Purchase Price for the Properties to Sellers as follows:


4.2.1    Earnest Money.      Within two (2) business days of the Effective Date,
Buyer shall deposit with Escrowholder the Earnest Money in cash or other
immediately payable funds. Failure of Buyer to timely deposit the Earnest Money
with Escrowholder shall constitute a default by Buyer hereunder.


4.2.2    Retention and Disbursement of Initial Payment and Earnest Money.     
The parties acknowledge and agree that, except in the event of a termination of
this Agreement by Buyer as a result of a Seller default (as provided in Section
13.2), the Initial Payment is deemed nonrefundable as of the Effective Date, and
in no other event shall any portion of the Initial Payment be refunded to Buyer
following the Effective Date. Except as provided in the preceding sentence (in
which event Seller shall be obligated to return the Initial Payment to Buyer
upon such default), Escrowholder is hereby authorized to release and deliver the
Initial Payment to Sellers upon receipt of such funds from Buyer. If the
transaction contemplated by this Agreement closes in accordance with the terms
and conditions of this Agreement, then, at each Closing, the applicable portion
of the Earnest Money and applicable portion of the interest earned thereon
(including, without limitation, the applicable portion of the Initial Payment)
shall be applied against the applicable Purchase Price. In the event Buyer fails
to close or Sellers are otherwise entitled thereto under Section 13.1, the
Earnest Money shall be delivered to Sellers



17



--------------------------------------------------------------------------------




pursuant to the terms herein and all interest earned thereon shall be paid to
Sellers. The Earnest Money shall be held in an interest-bearing account at a
federally-insured bank in the name of Buyer, which shall have no penalty for
early withdrawal, and shall not be commingled with any funds of Escrowholder or
any other person or entity. Escrowholder shall not disburse any of the Earnest
Money except in accordance with (a) this Agreement; (b) written instructions
executed by both Buyer and Sellers; or (c) as follows:


If Buyer or Sellers, by notice to Escrowholder, make demand upon Escrowholder
for the Earnest Money (the "Demanding Party"), Escrowholder shall, at the
expense of the Demanding Party, give notice of such demand (the "Notice of
Demand") to the other party (the "Other Party"). If Escrowholder does not
receive notice from the Other Party contesting such disbursement of the Earnest
Money within five (5) business days from the date on which the Notice of Demand
was given, Escrowholder shall disburse the Earnest Money to the Demanding Party.
If Escrowholder does receive notice from the Other Party contesting such
disbursement of the Earnest Money within five (5) business days from the date on
which the Notice of Demand was given, then Escrowholder shall thereafter
disburse the Earnest Money only in accordance with written instructions executed
by both Buyer and Sellers, or if none, then in accordance with a final,
non‑appealable court order.


Sellers and Buyer shall indemnify and hold Escrowholder harmless from all costs
and expenses incurred by Escrowholder, including reasonable attorneys' fees, by
reason of Escrowholder being a party to this Agreement, except for any costs and
expenses (a) incurred by Escrowholder as a result of any failure by Escrowholder
to perform its obligations under this Agreement or (b) arising out of the
negligence or misconduct of Escrowholder. In the event of any disagreement
between Sellers and Buyer resulting in adverse claims or demands being made in
connection with the Earnest Money, Escrowholder, upon written notice to Sellers
and Buyer, may commence an interpleader action and deposit the Earnest Money
with a court of competent jurisdiction.


4.2.3    Cash at Closing.      Buyer shall pay to Sellers, by depositing with
Escrowholder, in cash or other immediately payable funds, the Tranche 1 Purchase
Price at the Tranche 1 Closing (as hereinafter defined), less the Tranche 1
Earnest Money (plus the accrued interest thereon) held by Escrowholder, plus
costs to be paid by Buyer for such Tranche 1 Properties pursuant to Section 7.4
hereof, and plus or minus prorations and adjustments shown on the Closing
Statements executed by Buyer and Sellers for such Tranche 1 Properties. Buyer
shall pay to Sellers, by depositing with Escrowholder, in cash or other
immediately payable funds, the Tranche 2 Purchase Price at the Tranche 2
Closing, less the Tranche 2 Earnest Money (plus the accrued interest thereon)
held by Escrowholder, plus costs to be paid by Buyer for such Tranche 2
Properties pursuant to Section 7.4 hereof, and plus or minus prorations and
adjustments shown on the Closing Statements executed by Buyer and Sellers for
such Tranche 2 Properties.


4.2.4    Independent Consideration.      Concurrent with its deposit of the
Earnest Money with Escrowholder, Buyer shall deposit with Escrowholder the
additional amount of Ten Dollars ($10.00) (the “Independent Contract
Consideration”), which Seller and Buyer



18



--------------------------------------------------------------------------------




agree shall be immediately released and paid to Seller by Escrowholder (via U.S.
mail) upon Escrowholder’s receipt thereof and of a copy of this Agreement
executed by Buyer and Seller. Moreover, Seller and Buyer agree and acknowledge
that the Independent Contract Consideration has been bargained for and agreed as
additional consideration for Seller’s execution and delivery of this Agreement
and for Buyer’s rights of review, inspection and termination provided herein. At
Closing, the Independent Contract Consideration shall not be applied to the
Purchase Price.


4.3    Conveyance by Deed.      Subject to the provisions of this Agreement, on
the applicable Closing Date each Seller shall convey the Property owned by such
Seller to Buyer by a special warranty deed (the "Deed") in the form of Exhibit A
attached hereto, subject to the Permitted Exceptions. If necessary, the form of
Deed shall be modified so as to be recordable in the jurisdiction where the
Property is located.


ARTICLE 5
    
TITLE AND SURVEY


5.1    Title Commitment.      Sellers shall, within three (3) business days
after the Effective Date, deliver or cause Title Insurer to deliver, a title
commitment to insure fee title to the Real Property (the "Commitment") with
respect to each Property, together with a legible copy of each instrument that
is listed as an exception in the Commitment, with the cost thereof to be paid in
accordance with Section 7.4 hereof. Buyer shall have until the Tranche 1
Approval Date [or Tranche 2 Approval Date, as applicable] (the “Title Objection
Date”) to examine same and to notify Sellers in writing of its objections to
title (all items so objected to being hereinafter referred to as the
"Objectionable Items"). All matters affecting title to the Property as of the
date of the applicable Commitment, except those specifically and timely objected
to by Buyer in accordance with this Section, shall be deemed approved by Buyer
and shall be deemed to be "Permitted Exceptions." If Buyer timely notifies
Sellers of any Objectionable Items, Sellers may, but shall not be obligated to,
cure or remove same; however, Sellers agree to consult with Title Insurer in
order to determine which Objectionable Items, if any, Title Insurer is willing
to remove, all with no action required on the part of Sellers. Anything in this
Agreement to the contrary notwithstanding, Sellers shall, prior to the
applicable Closing, cure any monetary liens and other liens of an ascertainable
amount created or assumed by, through or under Sellers (the “Monetary
Exceptions”).


If Sellers and/or Title Insurer does cure or remove all such Objectionable
Items, Buyer shall have no further right to terminate this Agreement pursuant to
this Article except with respect to subsequent matters affecting title and
survey as set forth in Section 5.3 herein. Such Objectionable Items shall be
deemed cured or removed if Title Insurer issues a revised Commitment to issue,
at Closing, a T-1 Owner's Policy of Title Insurance in the amount of the
Purchase Price for such Property in favor of Buyer, with such Objectionable
Items having been removed as exceptions or insured over by Title Insurer.
Sellers shall notify Buyer, within five (5) days after Sellers’ receipt of
Buyer's notice of Objectionable Items, as to which Objectionable Items Sellers
and/or Title Insurer are willing or able to cure or remove ("Seller's
Election"); and if no such notice is given within such time period, Sellers
shall be deemed to have elected not to



19



--------------------------------------------------------------------------------




cure any of the Objectionable Items. If Sellers are unwilling or unable to cure
some or all of the Objectionable Items, Buyer shall, as its sole and exclusive
remedy in such event, make an election in writing ("Buyer's Election"), within
five (5) days after receipt by Buyer of Sellers’ Election (or the expiration of
the time period for Sellers to make Sellers’ Election if Seller fails to send
notice of Seller's Election) either:


(a)
to accept title to the Properties subject to the Objectionable Items which
Sellers are unwilling or unable to cure (all such items being thereafter
included in "Permitted Exceptions"), in which event the obligations of the
parties hereunder shall not be affected by reason of such matters, the sale
contemplated hereunder shall be consummated without reduction of the Purchase
Price, and Buyer shall have no further right to terminate this Agreement
pursuant to this Section 5.1; or



(b)
to terminate this Agreement in accordance with Article 14 hereof; provided
however, that in the event that Seller elects to cure, or is required to cure
pursuant to the terms of this Agreement, any Objectionable Item and fails to do
so prior to Closing, such failure shall be a default by Seller and subject to
the terms of Section 13.2 hereof.



If Sellers have not received Buyer's Election within such five (5) day period,
Buyer shall be deemed conclusively to have elected to accept title to the
Properties in accordance with paragraph (a) above.


At the applicable Closing, each Seller shall provide Title Insurer with a Title
Affidavit in the form of Exhibit K attached hereto. Under no circumstances shall
any Seller be obligated to give Title Insurer any certificate, affidavit, or
other undertaking of any sort which would have the effect of increasing the
potential liability of such Seller over that which it would have by giving Buyer
the Special Warranty Deed required hereunder and giving the Title Insurer the
Title Affidavit in the form of Exhibit K attached hereto.


5.2    Survey.      Within three (3) business days after the Effective Date,
Sellers shall provide Buyer with Sellers’ most recent available surveys of the
Properties. Buyer has the option, at Buyer's sole cost and expense, to obtain
its own survey of the Properties. If as a result of reviewing the survey or such
updated survey, prior to the Title Objection Date Buyer or Title Insurer
determines there are additional exceptions to title other than Permitted
Exceptions, such items shall, if and only if Buyer shall give written notice
thereof to Sellers (together with a copy of the draft updated survey, if such
objection is based thereon) no later than the Title Objection Date, be deemed
"Objectionable Items," and, if Buyer shall so give notice to Sellers, then the
rights and obligations of Buyer and Sellers with regard to such Objectionable
Items shall be as set forth in Section 5.1 hereof.


5.3    Subsequent Matters Affecting Title and Survey.      If Buyer's survey or
the title insurance policy which would otherwise be delivered to Buyer at
Closing, reflects as exceptions, any items other than Permitted Exceptions, such
items shall, if and only if Buyer shall give



20



--------------------------------------------------------------------------------




written notice thereof to Sellers no later than the applicable Closing Date, be
deemed "Objectionable Items," and if Buyer shall so give notice to Sellers,
then:


(a)
the applicable Closing shall be postponed to the first business day which is ten
(10) business days after the Closing Date, or such earlier date as may be
mutually agreed to between Buyer and Sellers; and



(b)
the rights and obligations of Buyer and Sellers with regard to such
Objectionable Items shall be as set forth in Section 5.1 hereof; provided
however that Seller agrees to remove any exceptions or encumbrances to title
which are created by, through or under Seller or its affiliates after the date
of the Commitment without Buyer’s written consent, which may be granted or
withheld in Buyer’s sole and absolute discretion.



ARTICLE 6
    
CONDITION OF THE PROPERTY


6.1    Inspections.     


6.1.1    Inspection of Property.      BUYER HAS BEEN EXPRESSLY ADVISED BY
SELLERS TO CONDUCT AN INDEPENDENT INVESTIGATION AND INSPECTION OF THE PROPERTIES
(SUBJECT TO THE PROVISIONS HEREOF), UTILIZING EXPERTS AS BUYER DEEMS NECESSARY.
Sellers and Buyer previously entered into that certain Access Agreement with
respect to the Properties dated as of August 9, 2013 (the “Access Agreement”).
The parties acknowledge and agree that the Access Agreement is deemed terminated
as of the Effective Date, and neither party shall have any further liability
thereunder, including without limitation those that would otherwise survive
termination thereunder. Subject to the provisions of Section 6.3.1 hereof, from
the Effective Date until Closing, Buyer shall have the right to conduct, at its
own expense, an inspection of the Properties to determine, among other things,
the Condition and Quality of the Property (as defined in Section 3.2 hereof).


Subject to Section 6.2 hereof, Buyer and its contractors and agents, may enter
upon the Properties for purposes of examining its terrain, access thereto and
physical condition, conducting engineering and/or feasibility studies,
conducting site analysis, conducting any other examination, and making any test
or inspection (collectively, the “Inspections”) Buyer may deem necessary related
to the Properties; provided, however, any "Phase II" (as such term is commonly
used in the industry), or other invasive testing, sampling or borings shall be
subject to Section 6.3.1. Sellers will provide Buyer and its representatives
with access to the Properties subject to Section 6.2 hereof.


6.1.2    Due Diligence Documents.      Within three (3) business days after the
Effective Date, to the extent not previously provided, Seller shall, at the sole
expense of Seller, deliver to Buyer (in electronic format to the extent
feasible) all documents pertaining to the



21



--------------------------------------------------------------------------------




Property that have been prepared by, for or at the request of Seller or are in
the possession or control of, or are reasonably available to, Seller, including,
without limitation, the documents listed on Schedule 3 attached hereto other
than any confidential and/or proprietary materials (collectively, the “Seller
Deliveries”). Seller hereby acknowledges and agrees that the following are in
the possession of or control of, or are reasonably available to, Seller and will
be provided as required in the previous sentence: monthly operating statements
(year-to-date and for the period of Seller’s ownership); year-end financial
statements, audited if available (for the period of Seller’s ownership); and
copies of all Tenant Leases (provided that Tenant Leases shall be available for
inspection and copying at the Property only). In addition, within five (5)
business days after the Effective Date, Seller shall provide Buyer with a list
of all the Personal Property (the “Personal Property List”).


All information made available by Sellers to Buyer in accordance with this
Agreement or obtained by Buyer in the course of its Inspections (excluding any
information or documentation that is or becomes generally available to the
public other than as a result of the disclosure thereof by Buyer) shall be
treated as confidential information by Buyer, and, prior to the purchase of the
Properties by Buyer, Buyer shall not divulge and shall use its commercially
reasonable efforts to prevent its Consultants from divulging such information to
any unrelated third parties, except (i) as required by law or by any
governmental or quasi-governmental entity, (ii) to consummate the terms of this
Agreement, or (iii) to Buyer’s lenders, attorneys and accountants. The
provisions of this paragraph shall survive for three (3) months after the
termination of this Agreement.


6.2    Entry onto Property.      Notwithstanding anything contained herein to
the contrary, Buyer, its employees, contractors, lenders and/or agents, shall
give notice to the applicable Seller (which may be electronic transmission) a
reasonable time prior to entry onto its Property (which in no event shall be
less than 48 hours prior notice) and shall permit any Seller to have a
representative present during all inspections conducted at the Properties.
Buyer's inspection rights shall be subject to the rights of the tenant(s),
including without limitation, rights of quiet enjoyment, and Buyer agrees that
it will us commercially reasonable efforts to minimize disruption to tenants.


Buyer shall deliver proof of the insurance coverage required pursuant to this
Agreement to Sellers (in the form of a certificate of insurance) prior to
Buyer’s or its consultants' entry onto any Property. The provisions of this
paragraph shall survive the termination of this Agreement until December 31,
2013.





22



--------------------------------------------------------------------------------




Type
Limits
Worker's Compensation/Employer's Liability
Statutory
Commercial General Liability
$1,000,000/occurrence
$2,000,000/aggregate (as to Buyer, or $1,000,000/aggregate as to its agents or
contractors)
$500,000/property damage

Buyer shall take such actions and implement such protections as are commercially
reasonable to ensure that all actions taken in connection with the Inspections
or other matters performed by Buyer with respect to the Properties, and all
equipment, materials and substances generated, used or brought onto the
Properties pose no material threat to the safety of persons or the environment
and cause no damage to the Properties or other property of Sellers or other
persons. Buyer shall indemnify, hold harmless and, if requested by any Seller
(in such Seller's sole discretion), defend (with counsel approved by such
Seller) Sellers, together with Sellers' affiliates, parent and subsidiary
entities, successors, assigns, partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, agents, property
manager, and regional property manager, (collectively, including each Seller,
"Seller's Indemnified Parties"), from and against any and all damages,
mechanics' liens, liabilities, losses, demands, actions, causes of action,
claims, costs and expenses (including reasonable attorneys' fees, including the
cost of in-house counsel and appeals) (collectively, "Losses") arising from or
related to Buyer’s or Consultants’ entry onto the Properties, and any
Inspections or other matters performed by Buyer with respect to the Properties
during the term of this Agreement or otherwise provided, however, that Buyer
shall not incur any liability or obligation to indemnify under the foregoing for
any Losses (i) resulting or arising out of any existing state, fact or condition
merely discovered or identified by Buyer or any of its Consultants (except to
the extent exacerbated by Buyer and/or Consultants’ activities hereunder) or
(ii) resulting or arising out of the negligence or willful misconduct of any of
the Seller’s Indemnified Parties. The provisions of this paragraph shall survive
after the termination of this Agreement until (i) December 31, 2013 with respect
to Losses of Sellers unrelated to any claim of any third party unaffiliated with
Sellers or (ii) August 9, 2014 with respect to Losses of Sellers relating to any
claim made by a third party unaffiliated with Sellers of which Seller first
becomes aware after November 30, 2013.


Buyer shall not permit any mechanic's or materialmen's liens or any other liens
to attach to any Property by reason of the performance of any work or the
purchase of any materials by Buyer or any other party in connection with any
Inspections conducted by or Buyer. The provisions of this paragraph shall
survive after the termination of this Agreement until (i) December 31, 2013 with
respect to any lien filed prior to November 30, 2013 or (ii) August 9, 2014 with
respect to any lien filed after November 30, 2013.





23



--------------------------------------------------------------------------------




Promptly following the termination of this Agreement for any reason, Buyer
hereby agrees to restore, at Buyer’s sole cost and expense, the Property to the
same condition existing immediately prior to Buyer’s exercise of its rights
pursuant to this Agreement, provided that in no event shall Buyer have any
obligation to restore the Property or repair any damage to the Property that is
not caused (including by exacerbation) by Buyer or its Consultants. The
provisions of the preceding sentence shall survive after the termination of this
Agreement until December 31, 2013.


6.3    Environmental Matters.     


6.3.1    Buyer's Environmental Investigation.      Subject to the provisions of
Section 6.2, Buyer, at its option, may conduct, at Buyer's sole cost and
expense, any "Phase “I" (as such term is commonly used in the industry)
environmental testing of the Properties. Notwithstanding anything in this
Agreement to the contrary, any Seller shall have the right to disapprove any and
all entries, surveys, tests (including, without limitation, a Phase II
environmental study of the Properties), investigations and other matters that in
such Seller's reasonable judgment could result in any injury to a Property or
breach of any contract, or expose any Seller to any Losses or violation of
applicable law, or otherwise adversely affect such Property or such Seller's
interest therein, and Buyer shall obtain such Seller's prior written consent
(which may be obtained and received by electronic transmission) to any such
entries, surveys, tests, investigations or other matters that are invasive on
such Property.


6.3.2    Seller's Environmental Reports.      Sellers shall deliver to Buyer,
not later than three (3) business days after the full execution of this
Agreement, copies of all environmental reports in Seller's possession or control
relating to the Properties that were prepared by third party environmental
consultants on Seller's behalf (the "Existing Environmental Report(s)"). The
Existing Environmental Report(s) are listed on Exhibit C attached hereto.
Notwithstanding the foregoing, Sellers shall be under no obligation to release
any Existing Environmental Report(s) to Buyer if Sellers are not permitted to do
so under any legal or contractual confidentiality obligation. Sellers shall have
no responsibility or liability with respect to the results or any inaccuracies
in any Existing Environmental Report(s), and makes no representations or
warranties whatsoever regarding (i) the completeness of Existing Environmental
Report(s); (ii) the truth or accuracy of Existing Environmental Report(s); or
(iii) the existence or nonexistence of any hazardous materials in, on, or about
the Properties. Further, Sellers are not assigning Existing Environmental
Report(s) to Buyer, nor granting Buyer any rights with respect to any
environmental firm(s) producing Existing Environmental Report(s).


6.4    Approval and Termination.     Buyer shall have the right, in its absolute
discretion, for any reason, to terminate this Agreement in its entirety by
written notice to Sellers given on or before the applicable Approval Date;
provided, however, for the purpose of clarity, absent an Intentional Default (as
hereinafter defined) by Sellers with respect to one or more Properties which
remains uncured after the notice and cure period under Section 13.2 shall have
expired (for which Buyer may terminate only as to the affected Property(ies)),
Buyer may not exercise such termination right with respect to fewer than all of
the Properties, and any termination right



24



--------------------------------------------------------------------------------




exercised by Buyer shall terminate this Agreement in its entirety, subject to
the terms and provisions which expressly survive Closing or such earlier
termination of this Agreement. If Buyer does not elect to terminate this
Agreement, then, on or before the applicable Approval Date, Buyer shall deliver
to Sellers and Escrowholder a written notice ("Approval Notice") in the form of
Exhibit J attached hereto, without condition. Buyer shall also specify in the
Approval Notice those Service Contracts which Buyer elects to have assigned to
it, and the failure of Buyer to so specify shall be deemed to be an election by
Buyer to assume all Service Contracts (including Long Term Service Contracts,
which Buyer shall be required to assume at Closing) for the applicable
Properties. If Buyer does not timely send the Approval Notice on or prior to the
Tranche 1 Approval Date and the Tranche 2 Approval Date, Buyer will be
conclusively deemed to have terminated this Agreement in accordance with
Article 14 hereof.


6.5    Service Contracts.      Notwithstanding anything set forth herein to the
contrary, Buyer shall be required to assume the Long Term Service Contracts at
the applicable Closing. With respect to the Service Contracts (other than the
Long Term Service Contracts) which Buyer has elected not to have assigned to it,
as indicated in the applicable Approval Notice, Sellers shall terminate such
Service Contracts effective as of the applicable Closing Date. If and to the
extent that any such Service Contract is not terminable until a date after the
Closing, notwithstanding Sellers’ timely delivery of the appropriate termination
notice (which notice may be revocable by Seller), then Buyer shall be
responsible for all obligations under such Service Contract from the applicable
Closing Date until the effective date of termination. Seller shall deliver the
applicable notices of termination as soon as practicable following Sellers’
receipt of each Approval Notice.


6.6    Management and Leasing of the Property.      Until the Closing Date or
any earlier termination of this Agreement:


(a)Seller shall manage, operate, maintain and repair the Property in the
ordinary course of business and substantially in accordance with Seller’s
existing practices (including, without limitation, maintenance of substantially
the same advertising and marketing programs for the Properties in effect as of
the date of this Agreement), normal wear and tear and damage by fire, casualty
and eminent domain or condemnation excepted; provided, however, in no event
shall Sellers be obligated to make any capital improvements following the
Effective Date (it being acknowledged and agreed that, solely for purposes of
this paragraph, carpeting, paint, and other items repaired or replaced in the
ordinary course of Seller’s business in making vacated units “rent ready” shall
not be considered to be capital improvements).


(b)Seller shall not initiate or consent to, approve or otherwise take any action
with respect to zoning or any other governmental rules or regulations presently
applicable to all or any part of the Property. Seller will not sell, assign,
rent, convey (absolutely or as security), grant a security interest in, or
otherwise encumber or dispose of, the Property (or any material part thereof or
estate therein), except as approved in writing by Buyer, in its sole discretion,
or as expressly provided in this Agreement. Notwithstanding the foregoing,
Seller shall have the right to (i) continue



25



--------------------------------------------------------------------------------




leasing apartment units in the Property in the manner authorized in this
Agreement, (ii) terminate, amend or enter into service contracts in the manner
authorized in this Agreement and (iii) use, deplete, remove or replace items of
Personal Property in the ordinary course of business.


(c)Except as provided in subsection (d) below, Seller shall not enter into any
contracts affecting the Property which are not terminable upon prior notice of
thirty (30) days or less and without payment of any fee or penalty without
obtaining Buyer’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed, except that Buyer hereby approves that certain
Services Agreement by and between Comcast of Houston, LLC and TEL-LA Carrington
Place, LLC with respect to Carrington Place Apartments, in form and substance
substantially as attached hereto as Exhibit N.


(d)Sellers shall lease apartment units for the Properties using Sellers’
standard form lease for the Properties at market rents and pursuant to Sellers’
current normal and customary business practices; provided, however from and
after the Effective Date, Seller shall not, without obtaining Buyer’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed, enter into any Lease or any amendment to an existing Lease for a
term in excess of sixteen (16) months. Except as otherwise noted on the Rent
Roll, as to any new leases entered into after the Tranche 1 Approval Date or
Tranche 2 Approval Date, as applicable, the term shall not be less than six (6)
months. Seller shall not accept any prepayment of rent or other amounts due
under a Lease of more than two (2) months.


(e)Seller shall immediately furnish to Buyer copies of all written
communications received by Seller from and after the Effective Date from any
person (including notices, complaints, claims or citations that any Release or
threatened Release of any Hazardous Substances or any violation of any
Environmental Laws has actually or allegedly occurred) or given by Seller to any
person from and after the Effective Date concerning any past or present Release
or threatened Release of any Hazardous Substances in, on or under the Premises
(or any nearby real property which could migrate to the Real Property) or any
past or present violation of any Environmental Laws at the Premises.


(f)Seller shall promptly notify Buyer in writing of (i) any notice of
condemnation proceeding commenced against the Property received by Seller from
and after the Effective Date (and shall provide reasonable updates with respect
to the Pending Condemnation, as defined on Exhibit D); and (ii) any litigation,
arbitration or administrative hearing relating to the Property or Seller’s
ownership or operation thereof for which Seller receives written notice
following the Effective Date.


(g)Seller shall promptly deliver to Buyer copies of all notices received by
Seller from and after the Effective Date asserting any breach or default under
the Leases, the Service Contracts, the Permitted Exceptions, or any violation of
any



26



--------------------------------------------------------------------------------




licenses, permits, governmental approvals or certificates of occupancy or any
covenants, conditions, restrictions, laws, statutes, rules, regulations or
ordinances applicable to the Property.


ARTICLE 7
    
CLOSING


7.1    Buyer's Conditions Precedent to Closing.     


(a)    Tranche 1 Closing. The obligations of Buyer with regard to Closing the
Tranche 1 Properties under this Agreement are, at its option, subject to the
fulfillment of each and all of the following conditions prior to or at the
Tranche 1 Closing Date:


(i)
Kingwood Seller, V-Huffmeister Seller and Riata Seller (the “Tranche 1 Sellers”)
shall have performed and complied with all the agreements and conditions
required in this Agreement to be performed and complied with by the Tranche 1
Sellers with respect to the Tranche 1 Properties prior to the Tranche 1 Closing
Date.



(ii)
Title Insurer shall have irrevocably committed to issue the T-1 Owner's Policy
of Title Insurance for each Tranche 1 Property in the amount of the Purchase
Price allocated to such Tranche 1 Property, as set forth in Schedule 2 hereof,
in the form previously approved by Buyer in accordance with the terms of Article
5 hereof, and showing title vested in Buyer subject only to the Permitted
Exceptions.



(iii)
The representations by the Tranche 1 Sellers contained herein shall be true and
correct in all material respects as of the Tranche 1 Closing Date.



If any one or more items listed above (the “Tranche 1 Closing Conditions”) have
not been satisfied as of the Tranche 1 Closing Date, Buyer shall have the right
to either waive such Tranche 1 Closing Conditions or terminate this Agreement
pursuant to Article 14 hereof, or, if such failure constitutes a default by
Seller, pursuant to Section 13.2 hereof. Notwithstanding the foregoing, in the
event that the Tranche 1 Closing Conditions have been met as to certain Tranche
1 Properties, but not all Tranche 1 Properties (and such failure of condition is
not as a result of any default by Tranche 1 Sellers hereunder) (each Property
where a Tranche 1 Closing Condition has not been met, a “Tranche 1 Conditioned
Property”), Seller hereby reserves the right to terminate this Agreement as to
any Tranche 1 Conditioned Property only, by delivering written notice to Buyer
of such election prior to the Tranche 1 Closing Date; provided, however, that in
lieu of such termination by Seller, Buyer may, in its sole discretion, agree to
waive such condition and close. Following such notice of partial termination,
this Agreement shall survive with respect to the remaining Properties, and the
Tranche 1 Closing shall proceed with respect to



27



--------------------------------------------------------------------------------




the remaining Properties (with the Purchase Price reduced by the Purchase Price
allocated to each Conditioned Property as set forth on Schedule 2 attached
hereto). Except for those obligations which expressly survive termination of
this Agreement, neither Buyer nor Sellers shall have any further obligations
hereunder with respect to any Tranche 1 Conditioned Property for which this
Agreement has been terminated in accordance with the foregoing. Buyer shall be
entitled to a prompt return of the portion of the Earnest Money attributable to
the Tranche 1 Conditioned Property as a result of such partial termination
(other than the Initial Payment, except to the extent Buyer is also entitled to
a return of same pursuant to the terms herein).


(b)    Tranche 2 Closing. The obligations of Buyer with regard to Closing the
Tranche 2 Properties under this Agreement are, at its option, subject to the
fulfillment of each and all of the following conditions prior to or at the
Tranche 2 Closing Date:


(i)
Carrington Seller, C-Huffmeister Seller and Champion Seller (the “Tranche 2
Sellers”) shall have performed and complied with all the agreements and
conditions required in this Agreement to be performed and complied with by the
Tranche 2 Sellers with respect to the Tranche 2 Properties prior to the Tranche
2 Closing Date.



(ii)
Title Insurer shall have irrevocably committed to issue the T-1 Owner's Policy
of Title Insurance for each Tranche 2 Property in the amount of the Purchase
Price allocated to such Tranche 2 Property, as set forth in Schedule 2 hereof,
in the form previously approved by Buyer in accordance with the terms of Article
5 hereof, and showing title vested in Buyer subject only to the Permitted
Exceptions.



(iii)
The representations by the Tranche 2 Sellers contained herein shall be true and
correct in all material respects as of the Tranche 2 Closing Date.



If any one or more items listed above (the “Tranche 2 Closing Conditions”) have
not been satisfied as of the Tranche 2 Closing Date, Buyer shall have the right
to either waive such Tranche 2 Closing Conditions or terminate this Agreement
pursuant to Article 14 hereof or, if such failure constitutes a default by
Seller, pursuant to Section 13.2 hereof. Notwithstanding the foregoing, in the
event that the Tranche 2 Closing Conditions have been met as to certain Tranche
2 Properties, but not all Tranche 2 Properties (and such failure of condition is
not as a result of any default by Tranche 2 Sellers hereunder) (each Property
where a Tranche 2 Closing Condition has not been met, a “Tranche 2 Conditioned
Property”), Seller hereby reserves the right to terminate this Agreement as to
any Tranche 2 Conditioned Property only, by delivering written notice to Buyer
of such election prior to the Tranche 2 Closing Date; provided, however, that in
lieu of such termination by Seller, Buyer may, in its sole discretion, agree to
waive such condition and close. Following such notice of partial termination,
this Agreement shall survive with respect to the remaining Properties, and the
Tranche 2 Closing shall proceed with respect to the remaining Properties (with
the Purchase Price reduced by the Purchase Price allocated to



28



--------------------------------------------------------------------------------




each Conditioned Property as set forth on Schedule 2 attached hereto). Except
for those obligations which expressly survive termination of this Agreement,
neither Buyer nor Sellers shall have any further obligations hereunder with
respect to any Tranche 2 Conditioned Property for which this Agreement has been
terminated in accordance with the foregoing. Buyer shall be entitled to a prompt
return of the portion of the Earnest Money attributable to the Tranche 2
Conditioned Property as a result of such partial termination (other than the
Initial Payment, except to the extent Buyer is also entitled to a return of same
pursuant to the terms herein).


7.2    Seller's Conditions Precedent to Closing.     


(a)    Tranche 1 Closing. The obligations of the Tranche 1 Sellers with regard
to the Tranche 1 Closing under this Agreement are, at the Tranche 1 Sellers’
option, subject to the fulfillment of all of the following conditions prior to
or at the Tranche 1 Closing Date:


(i)
Buyer shall have performed and complied with all the agreements and conditions
required by this Agreement to be performed and complied with by Buyer with
respect to the Tranche 1 Properties prior to the Tranche 1 Closing Date, and
Buyer and the Tranche 1 Sellers agree that Escrowholder may deem all such items
to have been performed and complied with when Buyer has deposited with
Escrowholder all items required hereunder for the Tranche 1 Properties.



(ii)
The representations by Buyer contained herein shall be true and correct in all
material respects as of the Tranche 1 Closing Date.



If any one or more items listed above have not been satisfied as of the Tranche
1 Closing Date, Sellers shall have the right to terminate this Agreement
pursuant to Article 14 hereof.


(b)    Tranche 2 Closing. The obligations of the Tranche 2 Sellers with regard
to the Tranche 1 Closing under this Agreement are, at the Tranche 2 Sellers’
option, subject to the fulfillment of all of the following conditions prior to
or at the Tranche 2 Closing Date:


(i)
Buyer shall have performed and complied with all the agreements and conditions
required by this Agreement to be performed and complied with by Buyer with
respect to the Tranche 2 Properties prior to the Tranche 2 Closing Date, and
Buyer and the Tranche 2 Sellers agree that Escrowholder may deem all such items
to have been performed and complied with when Buyer has deposited with
Escrowholder all items required hereunder for the Tranche 2 Properties.



(ii)
The representations by Buyer contained herein shall be true and correct in all
material respects as of the Tranche 2 Closing Date.






29



--------------------------------------------------------------------------------




If any one or more items listed above have not been satisfied as of the Tranche
2 Closing Date, Sellers shall have the right to terminate this Agreement
pursuant to Article 14 hereof.


7.3    Deposits in Escrow.      On or before the applicable Closing Date:


7.3.1    Seller's Deposits.      Each Tranche 1 Seller shall deliver to
Escrowholder the following to be held in escrow for each Tranche 1 Property on
or before the Tranche 1 Closing Date, and each Tranche 2 Seller shall deliver to
Escrow Holder the following to be held in escrow for each Tranche 2 Property on
or before the Tranche 2 Closing Date.


(a)
Deed in the form of Exhibit A attached hereto;



(b)
Certificate of Non-Foreign Status in the form of Exhibit E attached hereto;



(c)
Evidence of Seller’s Authority with respect to the transaction set forth herein
in a form reasonably acceptable to Buyer and Title Insurer;



(d)
Bill of Sale in the form of Exhibit F attached hereto;



(e)
Title Affidavit in the form of Exhibit K attached hereto and any affidavit
required by the Title Company to issue to Buyer so-called “gap” coverage;



(f)
Seller's Certificate in the form of Exhibit G attached hereto; and



(g)
Updated Rent Roll. A rent roll (in the same format as the Rent Roll) setting
forth the rents and other charges and payments due from tenants under the Tenant
Leases, including without limitation any which are in arrears, all dated as of
the date not earlier than two (2) business days prior to the Closing Date.



7.3.2    Buyer's Deposits.      Buyer shall deliver to Escrowholder the
following to be held in escrow:


(a)
On or before the Tranche 1 Closing Date, the Tranche 1 Purchase Price less the
Tranche 1 Earnest Money, plus costs to be paid by Buyer pursuant to the terms of
this Agreement for the Tranche 1 Properties, and plus or minus prorations and
adjustments shown on the closing statement executed by Buyer and Seller;



(b)
On or before the Tranche 2 Closing Date, the Tranche 2 Purchase Price, less the
Tranche 2 Earnest Money, plus costs to be paid by Buyer pursuant to the terms of
this Agreement for the Tranche 2




30



--------------------------------------------------------------------------------




Properties, and plus or minus prorations and adjustments shown on the closing
statement executed by Buyer and Seller;


(c)
For each Closing, a Buyer's Certificate in the form of Exhibit H attached
hereto; and



(d)
For each Closing, an Assignment and Assumption of Purchase Agreement, if
applicable.



7.3.3    Joint Deposits.      Buyer and each Seller shall jointly deposit with
Escrowholder the following documents for each Closing, each executed by persons
or entities duly authorized to execute same on behalf of Buyer and the
applicable Seller:


(a)
Closing Statement A Closing Statement prepared by Escrowholder in conformance
with the terms of this Agreement and approved and executed by Buyer and the
applicable Sellers prior to the applicable Closing Date (the “Closing
Statement”).



(b)
Assignment and Assumption of Tenant Leases An assignment and assumption of
Tenant Leases in the form of Exhibit B attached hereto, assigning to Buyer all
of the applicable Seller's right, title, and interest in the Tenant Leases.



(c)
Assignment and Assumption of Service Contracts and Other Obligations An
assignment and assumption of Service Contracts and other obligations of the
applicable Seller in the form of Exhibit K attached hereto, assigning to Buyer
all of such Seller's right, title, and interest in the Assumed Service Contracts
and other obligations.



7.3.4    Other Documents.      At each Closing, Buyer and Sellers shall deposit
with Escrowholder all other documents which are required to be deposited in
escrow by the terms of this Agreement or as may be reasonably and customarily
required to consummate the transactions contemplated by this Agreement (but
without increasing the liability or obligations of either party hereto).


7.4    Costs.      Seller shall pay the cost of a T-1 Owner's Title Insurance
Policy for each Property, Buyer shall pay the cost of all endorsements to such
owner's policy requested by Buyer, and the costs of any updated survey obtained
by Buyer. Buyer shall also pay all costs associated with any financing obtained
by Buyer. Sellers shall pay the recording fees for the Deeds, as well as the
cost to remove any Monetary Exceptions. All other costs and expenses of the sale
and Closing shall be paid by the party to which such costs are allocated under
the local customs where the Property is located. Buyer and Sellers shall equally
share the cost of Escrowholder's charge for the escrow, if any. Buyer and
Sellers shall each pay its own legal fees incurred in



31



--------------------------------------------------------------------------------




connection with the drafting and negotiating of this Agreement and the Closing
of the transaction contemplated herein. The provisions of this Section 7.4 shall
survive Closing.


7.5    Prorations.     


7.5.1.    Generally.      The following items shall be prorated between Buyer
and Seller for each Property as of 11:59 p.m. on the date immediately prior to
the applicable Closing Date:


(a)
Taxes and Assessments. General real estate taxes and assessments and other
similar charges which are a lien on any Property, but not yet due and payable as
of the applicable Closing Date, shall be prorated based upon the most recent tax
bill; provided, however, if the tax or assessments bill for the year of Closing
has not been issued prior to Closing, such taxes or assessments shall be
prorated based upon the tax or assessment bill issued for the previous year,
with known changes, if any and Seller and Buyer shall reprorate real estate
taxes and assessments based upon the actual amount, if any, when the actual
amount becomes known. Any assessments levied against such Property which are
payable on an installment basis and which installments are due, payable and
outstanding on the Closing Date shall be paid by such Seller on the Closing
Date. The provisions of this Section 7.5.1 shall survive Closing.



(b)
Rentals, Other Income, and Security Deposits. Rentals and other amounts and
items of income relating to a Property which have been collected by the
applicable Seller, including, if any, (i) additional rent relating to "pets";
and (ii) prepaid rents shall be prorated as of the Closing Date and shall be
final as of such Closing Date. Buyer shall receive a credit at the Closing for
the aggregate amount of (a) tenant security deposits; (b) additional pet
security deposits; and (c) any other deposits due and payable to such Seller
pursuant to Tenant Leases to the extent the same have not previously been
applied by Seller to amounts due under such Tenant Leases. There shall be no
proration of any rental or other payments which have not been received by a
Seller as of the Closing Date for such Property and no Seller shall receive a
credit therefor at Closing; provided, however, that for a period of ninety (90)
days after Closing, Buyer shall use commercially reasonable efforts to collect
from tenants any amounts owed to any Seller for the period prior to the Closing
Date, which efforts shall not include any requirement on Buyer's part to
commence litigation against tenants for collection of such unpaid amounts or
incur any expense. Any rents and other amounts due to a Seller under the




32



--------------------------------------------------------------------------------




Tenant Leases which are collected after the Closing Date by Buyer, or it agents,
shall be applied first to the current rent due, then to past due rent owed to
Buyer and finally, to any rent due for the period prior to the Closing Date, in
which case Buyer shall promptly remit such portion to the applicable Sellers.


(c)
Expenses. All expenses of operating a Property which have been prepaid by a
Seller (except insurance pursuant to Section 7.6) shall be prorated. Expenses
incurred in operating such Property and any other costs incurred in the ordinary
course of business or the management and operation of such Property shall be
prorated on an accrual basis. Any leasing commissions with respect to the Leases
shall be the sole responsibility of Seller, and shall be paid or discharged
fully at or prior to Closing. Seller shall retain sole responsibility to pay (or
cause its property manager to pay) all employee costs of Property through date
immediately preceding the Closing Date.



(d)
Utilities. Each Seller shall receive credit for assignable utility deposits, if
any, which are assigned to Buyer at Buyer's request or with Buyer's consent. To
the extent possible, Seller shall cause all utility meters with respect to
utility charges which are not payable by tenants, to be read as of the Closing
Date, and such Seller shall pay all charges for those utilities payable by
Seller with respect to the applicable Property which have accrued to and
including the applicable Closing Date and Buyer shall pay all such expenses
accruing after such Closing Date. If Seller is unable to obtain readings of any
meters for one or more utilities prior to the Closing Date, such utilities shall
be prorated as 11:59 p.m. on the day immediate prior to the Closing Date;
provided, however that if the amount of any such utilities is not known on such
date, they shall be apportioned on the basis of the amounts for the preceding
period, with a reapportionment as soon as the new amounts can be ascertained.
Within ninety (90) days after the Closing Date, all reimbursable utility bills
for utility charges incurred by Seller and reimbursable to Seller from the
tenants under the Leases for periods prior to Closing (“RUBS”), if received by
Buyer, shall be remitted by Buyer to Seller. Thereafter, Buyer shall have no
obligation to remit RUBS income to Seller. Residential utility service invoiced
on or after the Closing Date shall be paid by Buyer, and Seller shall have no
right to any RUBS income due from and paid by tenants attributable to such
residential utility service.






33



--------------------------------------------------------------------------------




(e)
Rent Ready Adjustments. Not more than forty eight (48) hours prior to Closing
(“Walk Through Date”), a representative of Buyer and a representative of Seller
shall conduct an onsite walk-through of the then unoccupied rental units on the
Property to determine whether such unoccupied rental units are in “rent ready”
condition. With respect to any rental unit that is vacated on or before five (5)
days prior to Closing that Seller has not placed in a “rent ready” condition
before the Walk Through Date, Buyer shall receive a credit against the Purchase
Price at Closing in the amount of $750 per unit. As used herein, “‘rent ready’
condition” means Seller’s practice and procedures, as of the date of this
Agreement, for placing units in “rent ready” condition. Nothing contained in
this subparagraph (e) shall be construed as limiting Buyer’s rights and Seller’s
obligations under the other provisions of this Agreement.





Buyer and Sellers agree to estimate any amounts which cannot be determined
accurately as of any Closing Date. Prorations and adjustments shall be made by
credits to or charges against the Purchase Price allocated to each Property. For
purposes of calculating prorations, Buyer shall be deemed to be entitled to the
income and responsible for the expenses for the entire day upon which the
applicable Closing occurs. All prorations shall be made in accordance with
customary practice in the counties in which the Properties are located, except
as expressly provided herein. Within ninety (90) days after Closing (or with
respect to taxes and assessments, within thirty (30) days after tax bills are
issued), any pro-rated items that were based upon inaccurate estimations at
Closing because the information necessary to definitively compute such proration
is unavailable, or because of errors or omissions in computing prorations as of
the pro-ration date, including without limitation, prorations relating to taxes
and assessments or to utilities and other operating expenses with respect to the
Property for the month in which the Closing occurs, the parties agree to adjust
the proration of taxes and assessments, utilities and other operating expenses
and, if necessary, to refund or repay such sums as shall be necessary to effect
such adjustment. For clarification, this paragraph shall not apply to Rents
which shall be pro-rated and paid under Section 7.5.1(b) above. The provisions
of this Section shall survive Closing.


7.5.2    Intentionally omitted.


7.6    Insurance.      The fire, hazard, and other insurance policies relating
to the Properties shall be canceled by Sellers as of the applicable Closing Date
and shall not, under any circumstances, be assigned to Buyer. All unearned
premiums for fire and any additional hazard insurance premium or other insurance
policy premiums with respect to the Properties shall be retained by Seller.


7.7    Close of Escrow.      As soon as Buyer and Seller have deposited all
items required with Escrowholder, and upon satisfaction of Sections 7.1 and 7.2
and after receipt of



34



--------------------------------------------------------------------------------




joint instructions of Buyer and Seller, Escrowholder shall cause the sale and
purchase of the Tranche 1 Properties to be consummated as of the Tranche 1
Closing Date (the “Tranche 1 Closing”), and the Tranche 2 Properties to be
consummated as of the Tranche 2 Closing Date (the “Tranche 2 Closing”) (each of
the Tranche 1 Closing and the Tranche 2 Closing is referred to herein as, a
"Closing") in accordance with the terms hereof by immediately and in the order
specified:


(a)
Wire Transfer. Wire transferring the Purchase Price allocated to the Tranche 1
Properties as of the Tranche 1 Closing Date and as allocated to the Tranche 2
Properties as of the Tranche 2 Closing Date, (less the costs paid by Sellers at
Closing, and plus or minus the amount of any prorations pursuant to the terms
hereof), all as set forth on the Closing Statement, directly to Sellers pursuant
to Sellers’ written closing instructions, and any remaining funds to or at the
direction of Buyer pursuant to said Closing Statement.



(b)
Recordation. Recording the Deed (one for each Property).



(c)
Delivery of Other Escrowed Documents.



(i)
Joint Delivery. Delivering to each of Buyer and Sellers at least one executed
counterpart of each (one for each Property) of the (a) Assignment and Assumption
of Leases; (b) Assignment and Assumption of Service Contracts and Other
Obligations; and (c) Closing Statement.



(ii)
Buyer's Delivery. Delivering to Buyer (one for each Property) the (a) Bill of
Sale; (b) Certificate of Non-Foreign Status; (c) Evidence of Seller’s Authority;
(d) Seller's Certificate; and (e) Title Affidavit.



(iii)
Seller's Delivery. Delivering to Sellers (one for each Property) the (a) Buyer's
Certificate, and (b) Assignment and Assumption of Real Estate Purchase Sale
Agreement, if applicable.



(d)
Broker’s Commission. Delivering to Sellers’ Broker the commission for the sale
of the applicable Properties as reflected on the Closing Statement executed by
Sellers and Buyer.



7.8    Possession.      As of the Tranche 1 Closing Date with respect to the
Tranche 1 Properties, and as of the Tranche 2 Closing Date, with respect to the
Tranche 2 Properties, possession of the Properties, subject to the rights and
interests of tenants in possession pursuant to the Tenant Leases, along with the
following items shall be delivered to Buyer:


(a)
Tenant Lease(s). The original of each Tenant Lease and any amendments thereto
(if available), or a copy of each Tenant Lease and any amendments




35



--------------------------------------------------------------------------------




thereto in the possession or control of Sellers, if not previously delivered to
Buyer.


(b)
Service Contracts. The originals of all Assumed Service Contracts in the
possession or control of Sellers, if not previously delivered to Buyer.



(c)
Keys. Any keys and or key cards to any door or lock on the applicable Property
in the possession or control of Sellers.



(d)
Licenses and Permits. All original licenses or permits or certified copies
thereof issued by governmental authorities having jurisdiction over the
applicable Property which Sellers have in its possession or control and which
are transferable.



(e)
Plans and Specifications. To the extent in Seller’s possession or control, all
original plans and specifications for the improvements which constitute a part
of the Property and all alterations and additions thereto, and project manuals
for the Property.



(f)
Books and Records. To the extent not previously delivered and in Seller’s
possession or control, duplicate copies of any books, records and operating
reports that are necessary to insure continuity of operation of the Property.



7.9    Recorded Instruments.      As soon after a Closing as possible,
Escrowholder shall deliver to Buyer the original recorded Deed for the
applicable Properties, and shall deliver to Seller a copy of the recorded Deed,
with recordation information noted thereon.


7.10    Tenant Notice(s).      On or before each Closing, Sellers (or its
property manager) and Buyer shall execute a notice to the tenants of the
applicable Property, in the form of Exhibit L attached hereto, informing tenants
that such Property has been sold by the applicable Seller to Buyer. Immediately
following the Closing, Sellers’ property manager shall deliver such notices to
all of the tenants of the applicable Property.


7.11    Closing Extension.


(a)
Buyer shall have the right to extend the Tranche 1 Closing Date to a date not
later than November 7, 2013 by providing written notice to Seller no later than
the originally scheduled Tranche 1 Closing Date. Simultaneously with delivery of
such notice, Buyer shall deliver to Escrowholder the sum of Five Hundred Fifty
Thousand and No/100ths Dollars ($550,000.00) (the “First Extension Deposit”),
which amount shall be held and be deemed a part of the Earnest Money for all
purposes hereunder. The First Extension Deposit shall be allocated to each
Tranche 1 Property as set forth on Schedule 2 attached hereto. Further, to the
extent the Tranche 2 Approval Date shall have not occurred prior to the date
that Buyer exercises such extension, Buyer’s




36



--------------------------------------------------------------------------------




exercise of the extension option hereunder and delivery of the First Extension
Deposit shall be deemed Buyer’s waiver of any rights to terminate this Agreement
prior to the Tranche 2 Approval Date pursuant to Section 6.4 herein.


(b)
Buyer shall have the right to extend the Tranche 2 Closing Date to a date not
later than December 10, 2013, by providing written notice to Seller no later
than three (3) business days prior to the originally scheduled Tranche 2 Closing
Date. Simultaneously with delivery of such notice, Buyer shall deliver to
Escrowholder the sum of Four Hundred Fifty Thousand and No/100ths Dollars
($450,000.00) (the “Second Extension Deposit”) which amount shall be held and be
deemed a part of the Earnest Money for all purposes hereunder. The Second
Extension Deposit shall be allocated to each Tranche 2 Property as set forth on
Schedule 2 attached hereto.



ARTICLE 8
    
CONDEMNATION AND CASUALTY


If any condemnation or taking, or loss or damage by fire, or other casualty to
any Property occurs prior to the Closing Date for such Property, Seller shall
give prompt written notice to Buyer.


If any condemnation or taking, or loss or damage by fire or other casualty to
any individual Property occurs prior to the Closing which does not exceed the
Materiality Limit, the Closing shall occur just as if such condemnation, loss,
or damage had not occurred, and Seller shall assign to Buyer (or deliver to
Buyer if previously received by Seller) all of Seller's interest in any
condemnation actions and proceeds, or any and all proceeds paid or to be paid to
Seller by Seller's insurer with respect to such fire or other casualty;
provided, however, that Seller shall be entitled to retain an amount of such
insurance proceeds equal to Seller's reasonable third-party expenses, if any,
actually incurred by Seller in repairing the damage caused by fire or other
casualty. At Closing, in the case of a fire or other casualty, Sellers shall
give Buyer a credit on the Purchase Price equal to the lesser of the reasonably
estimated cost of restoration (as mutually determined by Seller and Buyer acting
in good faith) or the amount of any deductible, unless Sellers have fully
repaired (lien-free) the damage caused by such fire or other casualty to Buyer’s
reasonable satisfaction. Sellers shall maintain its current "all risk"
replacement value insurance coverage in place on the Properties at all times
prior to the Closing.


In the event, prior to the Closing for such Property, any condemnation or
taking, or loss or damage by fire or other casualty to any individual Property
occurs which exceeds the Materiality Limit, at Buyer's option, either:


(a)
this Agreement shall terminate in accordance with Article 14 hereof if Buyer
shall so notify Sellers in writing within ten (10) days of Buyer receiving
notice from Sellers of the casualty or condemnation; or






37



--------------------------------------------------------------------------------




(b)
if Buyer shall not have timely notified Sellers of its election to terminate
this Agreement in accordance with paragraph (a) above, the Closing shall occur
just as if such condemnation, loss, or damage had not occurred, without
reduction in the Purchase Price, and Sellers shall assign to Buyer (or deliver
to Buyer if previously received by Seller) all of Seller's interest in any
condemnation actions and proceeds, or any and all proceeds paid or to be paid to
Seller by Seller's insurer with respect to such fire or other casualty;
provided, however, that Seller shall be entitled to retain an amount of such
insurance proceeds equal to Seller's reasonable third-party expenses, if any,
actually incurred by Seller in repairing the damage caused by fire or other
casualty. At Closing, in the case of a fire or other casualty, Sellers shall
give Buyer a credit on the Purchase Price equal to the lesser of the reasonably
estimated cost of restoration (as mutually determined by Seller and Buyer acting
in good faith) or the amount of any deductible, unless Sellers have fully
repaired (lien-free) the damage caused by such fire or other casualty to Buyer’s
reasonable satisfaction.



Notwithstanding the foregoing, in the event that any condemnation or taking, or
loss or damage by fire or other casualty to any individual Property occurs which
exceeds the Materiality Limit and if and only if Buyer elects to terminate this
Agreement, Seller reserves the right to terminate this Agreement as to the
affected Property only, by delivering written notice to Buyer of such election
simultaneously with Seller’s notice to Buyer of such casualty, condemnation or
loss. Following such notice of partial termination, this Agreement shall survive
with respect to the remaining Properties, and the Closing shall proceed with
respect to the remaining Properties (with the Purchase Price reduced by the
Purchase Price allocated to such Property as set forth on Schedule 2 attached
hereto). Except for those obligations which expressly survive termination of
this Agreement, neither Buyer nor Sellers shall have any further obligations
hereunder with respect to any Property for which this Agreement has been
terminated in accordance with the foregoing. In the event of any partial
termination Buyer shall be entitled to a return of the applicable portion of the
Earnest Money as a result of such partial termination.


In the event that, following any casualty, Seller’s insurer will not permit
Seller to assign its rights to proceeds, then in lieu of such assignment Buyer
shall be entitled to a credit in the full amount of the damage.


Notwithstanding anything contained herein to the contrary, the insurance
proceeds to be credited or delivered to Buyer pursuant to this Article will
exclude business interruption or rental loss insurance proceeds, if any,
allocable to the period through the Closing Date for such Property, which
proceeds will be retained by Sellers. Any business interruption or rental loss
insurance proceeds received by Seller and allocable to the period after the
Closing Date for such Property shall be delivered to Buyer. Any proceeds with
respect to the Pending Condemnation shall belong to Seller, whether received by
Seller or Buyer, before or after Closing. This provision shall survive Closing.





38



--------------------------------------------------------------------------------




ARTICLE 9
    
NOTICES


All notices, requests, demands, and other communications given pursuant to this
Agreement shall be in writing and shall be deemed to have been duly delivered,
(i) when hand delivered to the addressee; (ii) one (1) business day after having
been deposited, properly addressed and prepaid for guaranteed next-business-day
delivery with a nationally recognized, overnight courier service (e.g., FedEx,
or U.S. Express Mail); or (iii) when received via electronic mail transmission
(provided an original is sent concurrently by one of the other methods of
delivery permitted herein). All such notices, requests, or demands shall be
addressed to the party to whom notice is intended to be given at the addresses
set forth in Article 2 hereof or to such other address as a party to this
Agreement may from time to time designate by notice given to the other
party(ies) to this Agreement.


ARTICLE 10
    
SUCCESSORS AND ASSIGNS


Neither this Agreement nor any interest herein shall be assigned or transferred
by any party hereto, except as set forth in this Article 10. However, Buyer may
assign or otherwise transfer all of its interest under this Agreement without
Seller's consent to: (i) any entity wholly owned or controlled, directly or
indirectly, by Buyer or Steadfast Income REIT, Inc., a Maryland corporation
(“SIR”), or (ii) any subsidiary of Buyer or SIR ("Assignee"); provided that, in
such event, (i) Buyer and Assignee shall be jointly and severally liable for all
of the representations, warranties, indemnities, waivers, releases and other
obligations and undertakings set forth in this Agreement, and (ii) not less than
four (4) days prior to the Closing Date, Buyer shall deliver to Seller
(a) written notice of such assignment setting forth the precise signature block
to be included in all closing documents; and (b) a copy of an executed
assignment agreement (the “Assignment and Assumption of Purchase and Sale
Agreement”) in the form attached hereto as Exhibit M or such other form as may
be approved by Seller in its reasonable discretion. Subject to the foregoing,
this Agreement shall inure to the benefit of, and shall be binding upon, Seller
and Buyer and their respective successors and assigns. Notwithstanding anything
to the contrary in this Agreement, Seller hereby agrees that, in the event that
Buyer assigns this Agreement in part to more than one Assignee, each such
Assignee shall be liable only with respect to obligations (including without
limitation, indemnification obligations that survive Closing) with respect to
the Property identified in the Assignment and Assumption of Purchase and Sale
Agreement; it being the express intent of the parties hereto each Assignees
obligations will be completely several (and not joint) and no Assignee shall
have any liability of obligation of any nature with respect to any Property that
is not the subject of such Assignment or otherwise under this Agreement. Sellers
shall, to the extent requested by any lender of Buyer or Assignee, acknowledge
in writing the terms of the preceding sentence.







39



--------------------------------------------------------------------------------




ARTICLE 11
    
BROKERS


Buyer and Sellers represent to each other that they have dealt with no broker or
other person except Sellers’ Broker in connection with the sale of the
Properties in any manner which might give rise to any claim for commission.
Sellers agree to be responsible for payment of Sellers’ Broker's fees only, and
does not assume any liability with respect to any fee or commission payable to
any co‑broker or any other party. No broker or person other than Sellers’ Broker
is entitled to receive any broker's commissions, finder's fees, or similar
compensation from Sellers in connection with any aspect of the transaction
contemplated herein. It is agreed that if any claims for brokerage commissions
or fees are ever made against Sellers or Buyer in connection with this
transaction, all such claims shall be handled and paid by the party whose
actions or alleged commitments form the basis of such claim, and said party who
is responsible shall indemnify and hold the other party harmless against any
claim for brokerage or finder's fees, or other like payment based in any way
upon agreements, arrangements, or understandings made or claimed to have been
made by Buyer or Sellers with any third person. This provision shall survive the
Closing or other termination of this Agreement.


ARTICLE 12
    
COVENANT NOT TO RECORD


Buyer will not record this Agreement or any memorandum or other evidence
thereof. Any such recording shall constitute a default hereunder on the part of
Buyer.


ARTICLE 13
    
DEFAULT


In the event Closing has not occurred, the remedies provided for in this
Article 13 shall constitute the sole and exclusive remedies of the other party.


13.1    Default by Buyer.      If Buyer, without the right to do so and in
default of its obligations under this Agreement, fails to complete Closing or
materially breaches any material obligation under this Agreement, Seller, as its
sole and exclusive remedy, shall have the right, provided Seller has given Buyer
written notice of such default and Buyer's failure to cure such default within
five (5) business days following such notice being given (other than a failure
to post the Earnest Money or a failure to consummate a Closing on the Closing
Date, neither of which shall be subject to a notice and cure period), to
terminate this Agreement and retain all Earnest Money (including all interest
thereon) as liquidated damages, in which event, both parties shall be released
of all further liability hereunder, except for the obligations hereunder which
expressly survive the termination of this Agreement. The Earnest Money amount is
agreed upon by both parties as liquidated damages, acknowledging the difficulty
and inconvenience of ascertaining and measuring



40



--------------------------------------------------------------------------------




actual damages and the uncertainty thereof. Notwithstanding the foregoing, Buyer
and Sellers agree that nothing contained herein shall limit Sellers’ right to
seek and obtain damages from Buyer due to Buyer defaulting in its obligations
hereunder which expressly survive the termination of this Agreement.


13.2    Default by Seller.      In the event of material default by Sellers,
Buyer, as Buyer's sole and exclusive remedy, may, provided Buyer has given
Sellers written notice of such default and Sellers’ failure to cure such default
within five (5) business days following such notice being given (other than a
failure to consummate a Closing on the Closing Date, which shall not be subject
to a notice and cure period), elect either: (i) to terminate this Agreement and
receive reimbursement of the Earnest Money (including all interest thereon) and
payment by Seller of Buyer’s Transaction Costs (as hereinafter defined), in
which event both parties shall be released of all further liability hereunder,
except for the obligations hereunder which expressly survive the termination of
this Agreement; or (ii) to file, within sixty (60) days of the Closing Date, an
action for specific performance of Seller's express obligations hereunder,
without abatement of, credit against, or reduction in the Purchase Price.
Notwithstanding the foregoing, Buyer and Sellers agree that nothing contained
herein shall limit Buyer's right to seek and obtain damages from Sellers due to
Sellers defaulting in its obligations hereunder which expressly survive the
termination of this Agreement. For purposes of this Section 13.2, Buyer’s
Transaction Costs shall mean any costs and expenses actually paid or incurred by
Buyer to third-parties (except as expressly provided herein) as of the date of
such termination of this Agreement by Buyer pursuant to this Section 13.2,
including attorney fees (including in-house attorneys of Buyer or its affiliates
at a rate of $300/hour), third parties’ fees and actual, out-of-pocket expenses
(such as travel costs) in connection with the performance of examinations,
inspections and/or investigations of the Property and to any potential lender in
connection with any proposed financing of the Property (all as substantiated by
written invoices therefor), in an amount not to exceed (x) $75,000.00 per
Property if Seller’s material default occurs at any time between the date of
this Agreement and the date on which Buyer gives Seller written notice that
Buyer has paid a rate lock deposit or spread lock deposit (which deposit shall
not be made by Buyer more than three (3) business days prior to the Closing
Date) to any lender providing financing to Buyer in connection with the purchase
of the Property (the “Rate Lock Notice”) or (y) $75,000.00 per Property PLUS the
Rate Lock Deposit (as hereinafter defined), if the Seller’s material default
occurs at any time following the date on which Buyer has properly given Seller
the Rate Lock Notice and is an Intentional Default. As used herein, “Rate Lock
Deposit” shall mean an amount equal to (but not to exceed) 2% of the loan amount
attributable to the applicable Property (which shall not exceed 72% of the
applicable Purchase Price of such Property) if actually paid by or on behalf of
Buyer to a lender and not refundable by such lender. As used herein,
“Intentional Default” shall mean any default by Seller under this Agreement
which arises from one or more of the following: (a) Seller’s fraud, (b) Seller’s
criminal conduct (i.e. conduct that constitutes a felony under applicable law),
(c) intentional or grossly negligent breach by Seller of any of its obligations
under this Agreement, or (d) a representation or warranty made by Seller if
Seller had actual knowledge that such representation or warranty was untrue when
made, provided however that changes in factual matters between the Effective
Date and the



41



--------------------------------------------------------------------------------




Closing Date which render Seller unable to remake such representation or
warranty on the Closing Date shall not constitute an Intentional Seller Default.
In the event that Buyer elects specific performance hereunder but such remedy is
unavailable due to an Intentional Default by Seller, then Buyer shall have the
rights to terminate and recover its Transaction Costs as provided in subsection
(i) of this Section 13.2, which right shall be automatically reinstated.
Seller’s reimbursement obligations under this Section 13.2 shall survive any
termination of this Agreement by Buyer under this Section 13.2.


ARTICLE 14
    
NON-DEFAULT TERMINATION


In the event of any termination of this Agreement pursuant to a provision
expressly stating that the provisions of this Article are applicable, the
following provisions shall apply:


(a)
except for those obligations which expressly survive termination of this
Agreement, neither Buyer nor Sellers shall have any further obligations
hereunder; and



(b)
unless Seller has notified Buyer and Escrowholder of a specific repair under
required under Section 6.2 hereof together with a reasonable estimation of the
cost thereof (in which event such estimated repair cost shall continue to be
held by Escrowholder hereunder), the entire Earnest Money (including interest
earned thereon but less and except the Initial Payment) shall be returned to
Buyer upon Sellers’ receipt of written notice from Buyer expressly acknowledging
the termination of all of Buyer's interest in the Properties and this Agreement
(other than those at expressly survive termination).



(c)
Notwithstanding the foregoing to the contrary, in the event Buyer elects to
terminate this Agreement with respect to the Tranche 2 Properties on or before
the Tranche 2 Approval Date, then Buyer shall only be entitled to a return of
the Tranche 2 Earnest Money.



ARTICLE 15


POST CLOSING LIABILITIES


15.1    Seller Post Closing Liability.      The representatives and warranties
of Seller contained in Section 3.1 herein shall survive the applicable Closing
until the date which is nine (9) months following the Closing Date for the
applicable Property ("Limitation Period"). Seller shall indemnify and defend
Buyer against and hold Buyer harmless from all Losses that may be suffered or
incurred by Buyer if any representation or warranty made by Seller in Section
3.1 hereof was untrue or incorrect in any material respect when made and Buyer
had no actual knowledge of such inaccuracy as of the Closing Date. Such post
closing liability shall be null and void except to the extent that, (i) prior to
the expiration of the Limitation Period, Sellers shall



42



--------------------------------------------------------------------------------




have received notice from Buyer pursuant to Article 9 hereof referring to this
Section and specifying the amount, nature, and facts underlying any claim being
made by Buyer hereunder, and (ii) Buyer had no actual knowledge of such
inaccuracy of any representation or warranty set forth in Section 3.1 on or
before the Closing Date. Sellers’ liability under this Section 15.1 shall be
limited to damages which, in the aggregate (i) exceed Twenty Thousand Dollars
($20,000.00) per Property and (ii) are less than one and one-half (1.5%) percent
of the applicable Purchase Price for such Property. In no event shall any Seller
be liable for consequential, punitive and/or exemplary damages of any nature
whatsoever. Seller shall not dissolve its existing entity and shall remain
validly existing and in good standing under the laws of the State of Delaware
until the date that is nine (9) months after the Closing Date; provided,
however, that if Buyer gives Seller written notice of a claim under this
Agreement on or before the expiration of such period, such covenant shall extend
until the date such claim has been finally resolved.


15.2     Buyer Post Closing Liability.     The representatives and warranties of
Buyer contained in Section 3.3 herein shall survive the applicable Closing until
expiration of the Limitation Period for the applicable Property. Such post
closing liability shall be null and void except to the extent that, (i) prior to
the expiration of the Limitation Period, Buyer shall have received notice from
Sellers pursuant to Article 9 hereof referring to this Section and specifying
the amount, nature, and facts underlying any claim being made by Sellers
hereunder, and (ii) Seller had no actual knowledge of such inaccuracy of any
representation or warranty set forth in Section 3.3 on or before the Closing
Date. Buyer’s liability under this Section 15.2 shall be limited to damages
which, in the aggregate (i) exceed Ten Thousand Dollars ($20,000.00)) per
Property and (ii) are less than one and one-half (1.5%) percent of the
applicable Purchase Price for such Property. In no event shall Buyer be liable
for consequential, punitive and/or exemplary damages of any nature whatsoever.


15.3    Release.      EXCEPT WITH RESPECT TO SELLERS’ OBLIGATIONS SET FORTH IN
SECTION 15.1 HEREOF, AS OF THE CLOSING DATE BY ACCEPTING THE DEED, BUYER HEREBY
IRREVOCABLY AND ABSOLUTELY WAIVES, RELEASES, AND FOREVER DISCHARGES, AND
COVENANTS NOT TO FILE OR OTHERWISE PURSUE ANY LEGAL ACTION (WHETHER BASED ON
CONTRACT, STATUTORY RIGHTS, COMMON LAW OR OTHERWISE) AGAINST THE INDEMNIFIED
PARTIES WITH RESPECT TO ANY AND ALL SUITS, CLAIMS, DAMAGES, LOSSES, CAUSES OF
ACTION, AND ALL OTHER EXPENSES AND LIABILITIES RELATING TO THIS AGREEMENT OR THE
PROPERTIES, WHETHER DIRECT OR INDIRECT, KNOWN OR UNKNOWN, CONTINGENT OR
OTHERWISE (INCLUDING, WITHOUT LIMITATION, SUITS, CLAIMS, DAMAGES, LOSSES, CAUSES
OF ACTION, AND ALL OTHER EXPENSES AND LIABILITIES RELATING TO THE PHYSICAL
CONDITION OF THE PROPERTIES OR ANY PORTION THEREOF, LATENT OR PATENT DEFECTS
AND/OR CONSTRUCTION DEFECTS, ENVIRONMENTAL LAWS AND/OR THE PRESENCE OF HAZARDOUS
MATERIALS OR INDOOR AIR POLLUTANTS, FORESEEABLE OR UNFORESEEABLE, AND WHETHER
RELATING TO ANY PERIOD OF TIME EITHER BEFORE OR AFTER THE CLOSING DATE. IN
CONNECTION WITH THIS SECTION 15.3, BUYER HEREBY EXPRESSLY WAIVES THE BENEFITS OF
ANY PROVISION OR PRINCIPLE OF FEDERAL OR STATE LAW, OR REGULATION THAT MAY LIMIT
THE



43



--------------------------------------------------------------------------------




SCOPE OR EFFECT OF THE FOREGOING WAIVER AND RELEASE TO THE EXTENT APPLICABLE.
Notwithstanding the foregoing, the foregoing release is not intended and shall
not be construed as affecting or impairing any rights or remedies that Buyer may
have against Seller with respect to (i) a breach of any of Seller’s
representations or warranties (which shall be governed by and subject to the
terms of Section 15.1), (ii) any other obligations of Seller under this
Agreement that expressly survive the Closing, and (iii) any personal injury,
tort liability or property damage to third parties caused by Seller to the
extent arising from or attributable to any period prior to the Closing (unless
the same is actually covered by Buyer’s insurance).


15.4    Survival.      All of the provisions of this Article 15 shall survive
the Closing subject to the limitations set forth in this Article.


ARTICLE 16
    
MISCELLANEOUS


16.1    Survival of Covenants, and Obligations.      Except as otherwise
expressly provided herein, no covenants, or obligations contained herein shall
survive Closing or termination of this Agreement.


16.2    Attorneys' Fees.      Notwithstanding anything herein to the contrary,
including without limitation any cap on either party’s liability, in the event
of any litigation between the parties hereto concerning this Agreement, the
subject matter hereof or the transactions contemplated hereby, the
non-prevailing party shall pay the reasonable attorneys' fees and costs incurred
by the prevailing party in connection with such litigation, including appeals.


16.3    Publicity.      Buyer and Sellers agree to treat this transaction as
strictly confidential prior to Closing, and neither party will make any public
announcement of the transactions contemplated herein. In no event will either
party advertise or announce the economic terms of this Agreement (other than
those set forth in any recorded document), except by mutual written consent or
as required by law.


16.4    Captions.      The headings or captions in this Agreement are for
convenience only, are not a part of this Agreement, and are not to be considered
in interpreting this Agreement.


16.5    Waiver.      No waiver by any party of any breach hereunder shall be
deemed a waiver of any other or subsequent breach.


16.6    Time.      Time is of the essence with regard to each provision of this
Agreement. If the final date of any period provided for herein for the
performance of an obligation or for the taking of any action falls on a
Saturday, Sunday, or national/banking holiday, then the time of that period
shall be deemed extended to the next day which is not a Saturday, Sunday, or
national/banking holiday. If the Closing Date provided for herein should fall on
a Friday, Saturday, Sunday, or national/banking holiday, then the Closing Date
shall be deemed extended



44



--------------------------------------------------------------------------------




to the next day which is not a Friday, Saturday, Sunday, or national/banking
holiday. Each and every day described herein shall be deemed to end at 5:00 p.m.
California Time (for all purposes other than Closing) and 5:00 p.m. Eastern Time
(solely for purposes of Closing).


16.7    Controlling Law.      This Agreement shall be construed in accordance
with the laws of the state in which the Properties are located.


16.8    Severability.      If any one or more of the provisions of this
Agreement shall be determined to be void or unenforceable by a court of
competent jurisdiction or by law, such determination will not render this
Agreement invalid or unenforceable, and the remaining provisions hereof shall
remain in full force and effect.


16.9    Construction.      Buyer and Sellers agree that each party and its
counsel have reviewed, and if necessary, revised this Agreement, and that the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement or any amendments, exhibits, or schedules hereto.


16.10    Intentionally omitted.     


16.11    Execution.      This Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall be deemed an
original, and such counterparts together shall constitute but one agreement.
Signatures to this Agreement delivered by facsimile or electronic mail shall be
deemed effective in completing execution and delivery thereof. An original
signed counterpart shall be promptly delivered by each party to the other
pursuant to either subsection (i) or (ii) of Article 9 of this Agreement.


16.12    Amendments.      This Agreement may be modified, supplemented, or
amended only by a written instrument executed by Buyer and Sellers.


16.13    Entire Agreement.      This Agreement constitutes the entire and
complete agreement between the parties relating to the transactions contemplated
hereby, and all prior or contemporaneous agreements, understandings,
representations, warranties, and statements, oral or written, are merged herein.
No representation, warranty, covenant, agreement, or condition not expressed in
this Agreement shall be binding upon the parties hereto or shall affect or be
effective to interpret, change, or restrict the provisions of this Agreement.


16.14    WAIVER OF JURY TRIAL. BUYER AND SELLER HEREBY WAIVE ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (I) ARISING UNDER THIS
AGREEMENT, (II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALING OF THE BUYER AND SELLER IN RESPECT OF THIS AGREEMENT OR RELATED
TRANSACTIONS, IN EACH CASE WHETHER NOW EXISTING OR LATER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE. BUYER AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION WILL BE DECIDED BY COURT



45



--------------------------------------------------------------------------------




TRIAL WITHOUT A JURY AND THAT SELLER MAY FILE A COPY OF THIS AGREEMENT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF BUYER TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.


16.15     Record Access and Retention. Seller shall provide to Buyer (at Buyer’s
expense) copies of, or shall provide Buyer reasonable access to, such factual
information as may be reasonably requested by Buyer, and in the possession or
control of Seller, or its property manager or accountants, necessary to enable
Buyer's auditor to conduct an audit, in accordance with Rule 3-14 of Securities
and Exchange Commission Regulation S-X, of the income statements of the Property
for the year to date of the year in which Closing occurs plus the one (1)
immediately preceding calendar year (provided, however, that other than fees
paid or payable to Seller, a Seller affiliate or a third party for on-site
property management, such audit shall not include an audit of asset management
fees internally allocated by Seller (as opposed to paid to a third party) or
interest expenses attributable to Seller); provided, however that Seller shall
have no obligation to provide any confidential and/or proprietary materials.
Buyer shall be responsible for all out-of-pocket costs associated with this
audit. Seller shall reasonably cooperate (at no cost to Seller) with Buyer’s
auditor in the conduct of such audit. In addition, Seller agrees to provide to
Buyer or any affiliate of Buyer, if requested by such auditor, historical
financial statements for the Property, including (without limitation) income and
balance sheet data for the Property, whether required before or after Closing.
Without limiting the foregoing, (i) Buyer or its designated independent or other
auditor may audit Seller’s operating statements of the Property, at Buyer’s
expense, and Seller shall provide such documentation as Buyer or its auditor may
reasonably request in order to complete such audit, and (ii) Seller shall
furnish to Buyer such financial and other information as may be reasonably
required by Buyer or any affiliate of Buyer to make any required filings with
the Securities and Exchange Commission or other governmental authority. Seller’s
obligation to maintain its records for use under this Section shall be an
on-going condition to Closing for Buyer’s benefit until Closing. Seller shall
maintain its records for use under this Section 25(a) for a period of not less
than two (2) years after the Closing Date. The provisions of this Section shall
survive Closing for a period of two (2) years.










(Signatures on Next Page)



46



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed as of the Effective Date.


SELLERS:


TEL-LA VILLAS KINGWOOD, LLC,
a Georgia limited liability company


By:    TEL-LA Houston Manager, LLC,
a Georgia limited liability company


By:    TEL-LA Houston Portfolio, LP,
a Georgia limited partnership


By:    TEL Advisors, LLC,
a Georgia limited liability company


                        
By:
/s/ William R. Stahlke
 
Print Name:
William R. Stahlke
 
Its:
President





TEL-LA CHAMPION FOREST, LLC,
a Georgia limited liability company


By:    TEL-LA Houston Manager, LLC,
a Georgia limited liability company


By:    TEL-LA Houston Portfolio, LP,
a Georgia limited partnership


By:    TEL Advisors, LLC,
a Georgia limited liability company


                        
By:
/s/ William R. Stahlke
 
Print Name:
William R. Stahlke
 
Its:
President







[SIGNATURES CONTINUED ON THE FOLLOWING PAGES]



47



--------------------------------------------------------------------------------








TEL-LA CARRINGTON HUFFMEISTER, LLC,
a Georgia limited liability company


By:    TEL-LA Houston Manager, LLC,
a Georgia limited liability company


By:    TEL-LA Houston Portfolio, LP,
a Georgia limited partnership


By:    TEL Advisors, LLC,
a Georgia limited liability company


                        
By:
/s/ William R. Stahlke
 
Print Name:
William R. Stahlke
 
Its:
President





TEL-LA VILLAS HUFFMEISTER, LLC,
a Georgia limited liability company


By:    TEL-LA Houston Manager, LLC,
a Georgia limited liability company


By:    TEL-LA Houston Portfolio, LP,
a Georgia limited partnership


By:    TEL Advisors, LLC,
a Georgia limited liability company


                        
By:
/s/ William R. Stahlke
 
Print Name:
William R. Stahlke
 
Its:
President







[SIGNATURES CONTINUED ON THE FOLLOWING PAGES]





48



--------------------------------------------------------------------------------








TEL-LA RIATA, LLC,
a Georgia limited liability company


By:    TEL-LA Houston Manager, LLC,
a Georgia limited liability company


By:    TEL-LA Houston Portfolio, LP,
a Georgia limited partnership


By:    TEL Advisors, LLC,
a Georgia limited liability company


                        
By:
/s/ William R. Stahlke
 
Print Name:
William R. Stahlke
 
Its:
President







TEL-LA CARRINGTON PLACE APARTMENTS, LLC, a Georgia limited liability company


By:    TEL-LA Carrington Manager, LLC,
a Georgia limited liability company


By:    TEL-LA Houston Portfolio, LP,
a Georgia limited partnership


By:    TEL Advisors, LLC,
a Georgia limited liability company


                        
By:
/s/ William R. Stahlke
 
Print Name:
William R. Stahlke
 
Its:
President



        
Date:
August 23, 2013









[SIGNATURES CONTINUED ON THE FOLLOWING PAGES]



49



--------------------------------------------------------------------------------






BUYER:


STEADFAST ASSET HOLDINGS, INC., a California corporation


                    
By:
/s/ Ana Marie del Rio
 
Print Name:
Ana Marie del Rio
 
Its:
Vice President





    
Date:
August 23, 2013












50



--------------------------------------------------------------------------------




RECEIPT BY ESCROWHOLDER


First American Title Insurance Company shall serve as Escrowholder pursuant to
the terms and provisions of that certain Real Estate Purchase and Sale Agreement
between TEL-LA VILLAS KINGWOOD, LLC, a Delaware limited liability company
(“Kingwood Seller”), TEL-LA CHAMPION FOREST, LLC, a Delaware limited liability
company (“Champion Seller”), TEL-LA CARRINGTON HUFFMEISTER, LLC, a Delaware
limited liability company (“C-Huffmeister Seller”), TEL-LA VILLAS HUFFMEISTER,
LLC, a Delaware limited liability company (“V-Huffmeister Seller”), TEL-LA RIATA
RANCH, LLC, a Delaware limited liability company (“Riata Seller”) and TEL-LA
CARRINGTON PLACE APARTMENTS, LLC, a Delaware limited liability company
(“Carrington Seller”) (each of Kingwood Seller, Champion Seller, C-Huffmeister
Seller, V-Huffmeister Seller, Riata Seller and Carrington Seller referred to
herein from time to time as a “Seller”, and collectively referred to as
"Sellers"), and STEADFAST ASSET HOLDINGS, INC., a California corporation
(hereinafter referred to as "Buyer") (the "Agreement"), and hereby acknowledges
receipt of a fully executed copy of the Agreement and the Earnest Money referred
to therein in the sum of $1,900,000.00, Heritage Title agrees to accept, hold,
apply and/or return such Earnest Money and disburse any funds received pursuant
to the provisions of the Agreement, and otherwise comply with the obligations of
Escrowholder as set forth in the Agreement.


FIRST AMERICAN TITLE INSURANCE COMPANY


By: Heritage Title, its agent
By:
/s/ Amy L. Fisher
 
Name:
Amy L. Fisher
 
Its:
Vice President

Date:
August 27, 2013








LEGAL02/34316885v6

--------------------------------------------------------------------------------




SCHEDULE 1


LEGAL DESCRIPTIONS


Villas at Kingwood:


Real property in the City of Kingwood, County of Montgomery, State of Texas,
described as follows:


Villas at Kingwood Place, according to the Map or Plat thereof recorded in
Cabinet Z, Sheet 883, of the Map Records of Montgomery County, Texas, containing
25.018 acres.




Villas at Huffmeister:


A 22.03 acre tract of land out of the S.C. Rice Survey A-655. Harris County,
Texas, being the Huffmeister Apartments Subdivision as per the map or plat
thereof recorded in Volume 610, Page 27 of the Harris County, Texas Map Records.


Waterford Place at Riata Ranch:


TRACT I:


Being a tract of land containing 11.752 acres (511,910 square feet), located in
the William Francis Survey, Abstract-260, in Harris County, Texas; said 11.752
acre tract being all of a called 11.752 acre tract of land recorded in the name
of Stick Barker, LLC, in Harris County Clerk’s File Number (H.C.C.F. No.)
20070749717; said 11.752 acre tract being more particularly described by metes
and bounds as follows (all bearings are based on the Texas Coordinate System of
1983, South Central Zone):


BEGINNING at a 5/8-inch iron rod found marking the point of curvature of a
tangent curve to the right, on the southeast Right-Of-Way (R.O.W.) line of
Barker-Cypress Road (100 feet wide), being the west corner of Riata Ranch
Section Ten, a subdivision of record in Film Code Number 478030, Harris County
Map Records (H.C.M.R.), and the northwest corner of said Stick Barker, LLC
tract, for the northwest corner of the herein described tract;


THENCE, with the line common to said Riata Ranch Section Ten and Stick Barker,
LLC tract, the following six (6) courses:


1.    39.27 feet along the arc of a curve to the right, having a radius of 25.00
feet, through a central angle of 90 degrees 00 minutes 00 seconds, and a chord
that bears North 66 degrees 02 minutes 56 seconds East, a distance of 35.36
feet, to a 5/8-inch iron rod with cap found marking the point of tangency;





2



--------------------------------------------------------------------------------




2.    South 68 degrees 57 minutes 04 seconds East, a distance of 83.94 feet to a
5/8-inch iron rod found marking the point of curvature of a tangent curve to the
left;


3.    33.28 feet along the arc of said curve to the left, having a radius of
500.00 feet, through a central angle of 03 degrees 48 minutes 50 seconds and a
chord that bears South 70 degrees 51 minutes 29 seconds East, a distance of
33.28 feet, to a 5/8-inch iron rod found marking the point of tangency;


4.    South 72 degrees 45 minutes 54 seconds East, a distance of 267.39 feet, to
a 5/8-inch iron rod found marking the point of curvature of tangent curve to the
right;


5.    33.28 feet along the arc of said curve to the right, having a radius of
500.00 feet, through a central angle of 03 degrees 48 minutes 50 seconds and a
chord that bears South 70 degrees 51 minutes 29 seconds East, a distance of
33.28 feet, to a 5/8-inch capped iron rod found marking the point of tangency;


6.    South 68 degrees 57 minutes 04 seconds East, a distance of 115.00 feet, to
a 5/8-inch iron rod found marking the northwest corner or Riata Ranch, Sec. 7, a
subdivision of record in Film Code Number 483046, H.C.M.R., and the northeast
corner of said Stick Baker, LLC tract, for the northeast corner of the herein
described tract;


THENCE, with the line common to said Stick Baker, LLC tract and said Riata
Ranch, Sec. 7, the following two (2) courses:


1.    South 21 degrees 02 minutes 54 seconds West, a distance of 1098.76 feet,
to a 5/8-inch iron rod found marking the point of curvature of a tangent curve
to the left, from which a 5/8-inch iron rod bears North 14 degrees 31 minutes
East, a distance of 1.4 feet;


2.    364.75 feet along the arc of said curve to the left, having a radius of
1011.75 feet, through a central angle of 20 degrees 39 minutes 22 seconds and a
chord that bears South 10 degrees 43 minutes 13 seconds West, a distance of
362.78 feet, to a 5/8-inch capped iron rod found for the southwest corner of
said Riata Ranch, Sec. 7, being on the north line of Riata Ranch, Sec. 6, a
subdivision of record in Film Code Number 416050 H.C.M.R., for the easterly
southeast corner of said Stick Barker, LLC tract and the herein described tract,
from which a 5/8-inch iron rod found bears North 46 degrees 39 minutes West, a
distance of 1.0 feet;


THENCE, with the line common to said Stick Barker, LLC tract and Riata Ranch,
Sec. 6 and Riata Ranch, Sec. 2, a subdivision of record in Film Code Number
380014 H.C.M.R., respectively, North 68 degrees 57 minutes 04 seconds West, at a
distance of 145.02 feet pass a 5/8-inch iron rod marking the northwest corner of
said Riata Ranch, Sec. 6, the northerly northeast corner of said Riata Ranch,
Sec. 2, in all a total distance of 180.06 feet to a 5/8-inch iron rod found
marking the northerly northwest corner of said Riata Ranch, Sec. 2, and an ell
corner of said Stick Barker, LLC tract, for an ell corner of the herein
described tract;





3



--------------------------------------------------------------------------------




THENCE with the southerly southeast line of said Stick Barker, LLC tract and the
northerly northwest line of said Riata Ranch, Sec. 2, South 21 degrees 02
minutes 43 seconds West, a distance of 280.00 feet, to a 5/8-inch iron rod found
marking the southerly southeast corner of the said Stick Barker, LLC tract and
the herein described tract;


THENCE, with the southerly southwest line of said Stick Barker, LLC tract, and
the northeast line of the remainder of a 17.6466 acre tract recorded in the name
of TBJ Properties, Inc., in H.C.C.F. No. W952749, North 68 degrees 57 minutes 04
seconds West, a distance of 157.27 feet, to a 5/8-inch iron rod found on the
southeast line of a called 19,605 square foot tract recorded in the name of
Barker Commons Property Owner’s Association, Inc., in H.C.C.F. No. 20070362495,
for the southerly southwest corner of said Stick Barker, LLC tract and the
herein described tract;


THENCE, with the southeast line of said 19,605 square foot tract, Kids ‘R’ Kids
at Barker Cypress, a subdivision of record in Film Code 541077 H.C.M.R., Kids R
Kids Barker-Cypress No. 2, a subdivision of record in Film Code Number 573122
H.C.M.R. and Riata Lakes Retail, a subdivision of record in Film Code Number
568139 H.C.M.R., and the southerly northwest line of said Stick Barker, LLC
tract, North 21 degrees 02 minutes 56 seconds East, at a distance of 553.50 feet
pass a 5/8-inch iron rod with cap found marking south corner of said Kids ‘R’
Kids at Barker Cypress, at a distance of 803.50 feet pass a 5/8-inch iron rod
found 0.7 feet northwest for the east corner of said Kids ‘R’ Kids at Barker
Cypress being the south corner of said Kids R Kids Barker-Cypress No. 2, at a
distance of 863.50 feet pass a 5/8- inch iron rod with cap found 0.7 feet
northwest for the east corner of said Kids R Kids Barker-Cypress No. 2 being the
south corner of said Riata Lakes Retail, at a distance of 1321.50 feet pass a
5/8-inch iron rod found 1.1 feet northwest for the east corner of said Riata
Lakes Retail, in all a total distance of 1491.50 feet, to a 5/8-inch iron rod
found for ell corner of the herein described tract;


THENCE with the northerly southwest line of said Stick Barker, LLC tract, North
68 degrees 57 minutes 04 seconds West, a distance of 285.00 feet to a 5/8-inch
iron rod found marking the northerly west corner of said 11.752 acre tract, and
the herein described tract, in the southeast R.O.W. line of said Barker-Cypress
Road;


THENCE, with the northerly northwest line of said Stick Barker, LLC tract, and
the southeast R.O.W. line of said Barker-Cypress Road, North 21 degrees 02
minutes 56 seconds East, a distance of 199.16 feet, to the Point of Beginning
and containing 11.752 acres of land.




TRACT II:


The Surface Estate of 19,605 square feet of land in the William Francis Survey,
Abstract No. 260, out of a called 761.3701 acre tract as recorded in Harris
County Clerk’s File No. F428339 and being more particularly described as
follows:


COMMENCING at the south end of a 25.00 foot radius cutback corner at the north
line of Riata Ranch Boulevard (100 feet wide), as per the plat of Riata Ranch,
Section Two as recorded in



4



--------------------------------------------------------------------------------




County Clerk’s Film Code No. 380014 of the Map Records of Harris County, Texas,
and the east line of Barker-Cypress Road (100 feet wide);


THENCE S 69° 00’ 56” E, along the north line of said Riata Ranch Boulevard, a
distance of 230.00 feet to the POINT OF BEGINNING;


THENCE N 20° 59’ 04” E, a distance of 653.50 feet to a point;


THENCE S 69° 00’ 56” E, distance of 30.00 feet to a point;


THENCE S 20° 59’ 04” W, a distance of 653.50 feet to a point in the said north
line of Riata Ranch Boulevard;


THENCE N 69° 00’ 56” W, along said Riata Ranch Boulevard, a distance of 30.00
feet to the POINT OF BEGINNING and containing 19,605 square feet of land.




Carrington Place:


Tract 1


Being 20,708 acres (902,043 sq. ft.) of the land being all of Reserve “A” of
Addicks Fairbanks Apartments Subdivision, an addition in Harris County, Texas as
per the Map or Plat thereof recorded in Volume 563, Page 61, of the Map records
of Harris County, Texas.


Tract 2


Being 2.611 acres (113,757 sq. ft.) of land being all of Reserve “B” of Addicks
Fairbanks Apartments Subdivision, an addition in Harris County, Texas as per the
Map or Plat thereof recorded in Volume 563, Page 61, of the Map Records of
Harris County, Texas.


Carrington Park at Huffmeister:


All that certain 12.00 acre tract of land situated in the A. Bodin Survey,
Abstract No. 133, Harris County, Texas, and being the TELGE APARTMENTS, a
subdivision in Harris County, Texas as per the map or plat thereof recorded in
Volume 627, Page 146 of the Map Records of Harris County, Texas.


Carrington at Champions Forest:




A 19.1401 acre tract of land out of The George W. Childress Survey, A-217 and
the Lorenzo De Zavilla Survey, A-950 Harris County, Texas, being the Cutten Road
Apartments Subdivision as recorded under F.C. 629121 of the Harris County Map
Records.



5



--------------------------------------------------------------------------------




SCHEDULE 2


PURCHASE PRICE ALLOCATION


(1) Villas at Kingwood - $40,150,000;
(2) Villas at Huffmeister - $37,600,000;
(3) Waterford Place at Riata Ranch - $23,400,000;
(4) Carrington Place - $32,900,000;
(5) Carrington Park at Huffmeister - $25,150,000; and
(6) Carrington at Champions Forest - $33,000,000


(which sum of the amounts in numbers (1)-(3) above is referred to herein as the
“Tranche 1 Purchase Price”, and the sum of the amounts in numbers (4)-(6) above
is referred to herein as the “Tranche 2 Purchase Price”)


EARNEST MONEY ALLOCATION


Initial Deposit - $1,900,000.00


(1) Villas at Kingwood - $396,904.00;
(2) Villas at Huffmeister - $371,696.00;
(3) Waterford Place at Riata Ranch - $231,322.00;
(4) Carrington Place - $325,234.00;
(5) Carrington Park at Huffmeister - $248,621.00; and
(6) Carrington at Champions Forest - $326,223.00


First Extension Deposit


(1) Villas at Kingwood - $218,314.00;
(2) Villas at Huffmeister - $204,449.00;
(3) Waterford Place at Riata Ranch - $127,327.00;


Second Extension Deposit


(4) Carrington Place - $162,603.00;
(5) Carrington Park at Huffmeister - $124,300.00; and



6



--------------------------------------------------------------------------------




(6) Carrington at Champions Forest - $163,097.00





7



--------------------------------------------------------------------------------




EXHIBIT A


FORM OF SPECIAL WARRANTY DEED


AFTER RECORDING RETURN TO:
_______________________________
_______________________________
_______________________________
_______________________________
SPECIAL WARRANTY DEED
THE STATE OF TEXAS    §
§    KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF __________    §
That, ____________________, a Delaware limited liability company (“Grantor”),
for and in consideration of the sum of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration in hand paid to Grantor by
____________________________ (“Grantee”), whose mailing address is
_________________, _______________________________, Attention:
___________________, the receipt and sufficiency of such consideration being
hereby acknowledged, has GRANTED, SOLD AND CONVEYED, and by these presents does
GRANT, SELL AND CONVEY unto Grantee that certain real property being more
particularly described in Exhibit A attached hereto and made a part hereof for
all purposes, together with all improvements, structures and fixtures situated
thereon (collectively, the “Property”).
This conveyance is made and accepted subject and subordinate to (a) laws and
regulations and ordinances of municipal and other governmental authorities
affecting the Property, and (b) those matters more particularly described in
Exhibit B attached hereto and made a part hereof for all purposes (collectively,
the “Permitted Exceptions”) to the extent in full force and effect.


Grantor further conveys to Grantee all of Grantor’s right, title and interest in
and to the rights, tenements, hereditaments, easements, appendages, privileges
and appurtenances pertaining thereto, including but not limited to all sewer and
wastewater discharge capacity allocated or reserved thereto, all potable water
capacity allocated or reserved thereto, all other utility rights allocated or
reserved thereto, all development rights with respect thereto, rights to oil,
gas and other minerals, rights to water, and any right, title and interest of
Seller in and to strips, gores, adjacent streets, alleys and rights-of-way.
TO HAVE AND TO HOLD the Property, together with all and singular the rights, and
appurtenances thereto in anywise belonging, unto Grantee, its successors and
assigns forever, subject to the Permitted Exceptions; and Grantor does hereby
bind itself and its successors to WARRANT AND FOREVER DEFEND all and singular
the Property, subject to the Permitted Exceptions, unto Grantee, its successors
and assigns, against every person whomsoever lawfully claiming, or to claim the
same, or any part thereof, by, through, or under Grantor, but not otherwise.

LEGAL02/34316885v6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this instrument has been executed as of (but not necessarily
on) this _____ day of ____________________, 2013.
GRANTOR:
    




By:    
Name:    
Its:    




State of Pennsylvania


County of ________________


This instrument was acknowledged before me on _____________ day of
__________________, 2013, by _________________, in his capacity as
____________________ of _______________________.




                            
Name:                            
Notary Public in and for the State of Pennsylvania


My commission expires:                

LEGAL02/34316885v6

--------------------------------------------------------------------------------




Exhibit “A”
(to Special Warranty Deed)
LEGAL DESCRIPTION





LEGAL02/34316885v6

--------------------------------------------------------------------------------




Exhibit “B”
(to Special Warranty Deed)
PERMITTED EXCEPTIONS


1.
Real Estate Taxes not yet due and payable;

2.
General and Special Assessments payable after the date hereof;

3.
Zoning and other laws, ordinances, and regulations;

5.
Public utility, drainage, and highway easements, whether or not of record;

6.
Rights of parties in possession;

7.
Encroachments and other matters which would be disclosed by an accurate survey
or an inspection of the above premises; and

8.
The following matters of record [INSERT SPECIFIC LIST].








LEGAL02/34316885v6

--------------------------------------------------------------------------------




EXHIBIT B


ASSIGNMENT AND ASSUMPTION OF LEASES




THIS ASSIGNMENT AND ASSUMPTION OF LEASES ("Assignment") is made and entered into
as of the ____ day of ______________, 2013, to be effective as of the Closing
Date, by and between _____________________ ("Assignor"), and
___________________________, a ___________________________ ("Assignee").


I.
RECITALS


Assignor, as Seller, and Assignee, as Buyer (by assignment from Steadfast Asset
Holdings, Inc.), entered into that certain Real Estate Purchase and Sale
Agreement (the "Agreement") with an Effective Date of _________, 2013, for the
purchase and sale of the real estate commonly known as __________________, which
is legally described in Schedule 1 attached hereto and incorporated herein (the
"Property").


Assignor desires to assign the rights, and Assignee desires to assume, the
duties, obligations, and liabilities, of Assignor as landlord under the leases
described on Schedule 2 attached hereto and incorporated herein (the "Leases"),
to be effective upon the closing of the sale contemplated under the terms of the
Agreement.


All capitalized terms used in this Assignment without separate definition shall
have the same meanings assigned to them in the Agreement.


NOW, THEREFORE, in consideration of the recitals set forth above, which are made
a part of this Assignment, the mutual covenants hereinafter contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.    Subject to the terms, covenants, conditions, and provisions of the Leases
and this Assignment, Assignor hereby transfers, conveys, and assigns to Assignee
all of its right, title, and interest as landlord in, to and under the Leases,
and the security deposits under the Leases held by Assignor (the "Security
Deposits").


2.    Assignee hereby accepts the transfer, conveyance, and assignment of the
Leases and Security Deposits from Assignor and, subject to the terms of the
Agreement, assumes all rights, duties, obligations, and liabilities of Assignor
under the Leases accruing after the Closing (as defined in the Agreement).


3.    This Assignment shall not merge with or limit or restrict any provision of
the Agreement, and the provisions of the Agreement shall govern and control the
rights and obligations of Assignor and Assignee with respect to all matters
described therein, including,



LEGAL02/34316885v6

--------------------------------------------------------------------------------




without limitation, representations and warranties, the apportionment of payment
obligations, and indemnification obligations.


4.    This Assignment shall be binding upon and shall inure to the benefit of
Assignor, Assignee, and their respective legal representatives, heirs,
successors, and assigns.


5.    This Assignment may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument.


IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the day and year first above written.


ASSIGNOR:
    




By:    
Name:    
Its:    




ASSIGNEE:
    




By:    
Name:    
Its:    





LEGAL02/34316885v6

--------------------------------------------------------------------------------




SCHEDULE 1
TO
ASSIGNMENT AND ASSUMPTION OF LEASES




LEGAL DESCRIPTION





LEGAL02/34316885v6

--------------------------------------------------------------------------------




SCHEDULE 2
TO
ASSIGNMENT AND ASSUMPTION OF LEASES




RENT ROLL






[SEE ATTACHMENT]


[INTENTIONALLY OMITTED]

LEGAL02/34316885v6

--------------------------------------------------------------------------------




EXHIBIT C


SELLER’S EXISTING ENVIRONMENTAL REPORTS




1.
Partner Engineering and Science, Inc. Phase I Environmental Site Assessment
Report, Carrington at Champion Forest, dated June 21, 2011, Project No.
11-773557.5

2.
Partner Engineering and Science, Inc. Phase I Environmental Site Assessment
Report, Carrington Place Apartments, dated June 21, 2011, Project No.
11-773557.3

3.
Partner Engineering and Science, Inc. Phase I Environmental Site Assessment
Report, Carrington Park at Huffmeister, dated June 21, 2011, Project No.
11-773557.6

4.
Partner Engineering and Science, Inc. Phase I Environmental Site Assessment
Report, Villas at Huffmeister, dated June 21, 2011, Project No. 11-773557.2

5.
Partner Engineering and Science, Inc. Phase I Environmental Site Assessment
Report, Villas at Kingwood, dated June 20, 2011, Project No. 11-773557.1

6.
Partner Engineering and Science, Inc. Phase I Environmental Site Assessment
Report, Waterford Place at Riata Ranch, dated June 20, 2011, Project No.
11-773557.5








LEGAL02/34316885v6

--------------------------------------------------------------------------------




EXHIBIT D


EXCEPTIONS TO SELLER'S REPRESENTATIONS AND WARRANTIES


Section 3.1(f) - As of the Effective Date of the Agreement, the Property
consists of existing rental apartments.  From time to time, Seller is involved
in one or more actions or disputes with its tenants at the Property relating to
delinquent rents, recovery of possession, disputes over application of security
deposits, disputes over damages to the rented units and similar matters that
arise out of the landlord-tenant relationship; provided however that none of
which is material individually or in the aggregate or will continue after
Closing. Nothing herein shall limit Seller’s obligations under Section 6.6
(including without limitation subsections (f) of (g) thereof.


Section 3.1(g) – Carrington Seller is currently negotiating a sale in lieu of
condemnation for an 0.0477 acre portion of the Property known as Carrington
Place (the “Pending Condemnation”).




Section 3.1(g) – C-Huffmeister Seller has received a representation letter from
Midani, Hinkle & Cole, L.L.P. regarding personal injuries suffered by contractor
in the course of performing maintenance at Carrington Park at Huffmeister
Apartments, requesting access to the property for an inspection. A copy of said
correspondence has been provided to Buyer.

LEGAL02/34316885v6

--------------------------------------------------------------------------------




EXHIBIT E


CERTIFICATE OF NON-FOREIGN STATUS


    
The undersigned deponent (the "Deponent"), having personally appeared before the
undersigned notary public and first having been duly sworn according to law,
deposes and says under oath as follows:


1.    Deponent is presently a __________ of __________________________, the
________________ of ______________________________________ (the "Transferor").


2.    In such capacity, the Deponent has personal knowledge of the facts sworn
to in this affidavit and such facts are true and correct.


3.    The Transferor is the owner of_____________________, a
________________________ (the “Seller”), and Seller is the owner of certain real
estate, a description of which is set forth on Exhibit A attached hereto and
made a part hereof, together with all fixtures, improvements, easements and
appurtenances related thereto (collectively, the "Property").


4.    Deponent understands that Section 1445 of the United States Internal
Revenue Code of 1986 (as amended, the "Code"), provides that a transferee of a
U.S. real property interest must withhold tax if the transferor is a "foreign
person" (as defined in the Code). For U.S. tax purposes (including
Section 1445), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. Inasmuch as Transferor is the owner of
Seller, a disregarded entity for U.S. tax purposes, and to inform
____________________________________ (the "Transferee") that withholding of tax
is not required upon the disposition of a U.S. real property interest by the
Seller, Deponent hereby certifies the following:


(a)    The Transferor is not a "non-resident alien" for purposes of United
States income taxation or otherwise a "foreign person," as defined in Section
1445 of the Code.


(b)    The Transferor is not a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii) of the Income Tax Regulations issued under the Code.


(c)    The Transferor’s United States taxpayer identification number is
_____________________.


(d)    The address (and, if different, the mailing address) of the Transferor is
____________________________________________________________.


(e)    The Seller owns 100% of the aforesaid Property.



LEGAL02/34316885v6

--------------------------------------------------------------------------------




(f)    Deponent is making this Affidavit pursuant to the provisions of Section
1445 of the Code in connection with the conveyance of the real property
described on Exhibit A, attached hereto and incorporated herein by reference, by
the Seller to Transferee, which conveyance constitutes the disposition by the
Seller of a United States real property interest, for the purpose of
establishing that Transferee is not required to withhold tax pursuant to Section
1445 of the Code in connection with such disposition.


(g)    Deponent acknowledges that this Affidavit may be disclosed to the
Internal Revenue Service by Transferee, that this Affidavit is made under
penalty of perjury, and that any false statement made herein could be punished
by fine, imprisonment or both.


5.    Under penalty of perjury, I declare that I have examined the foregoing
Affidavit and hereby certify that it is true, correct and complete and I further
declare that I have the authority to make this affidavit and the certifications
contained herein on behalf of the Transferor.




Certified, sworn to and subscribed before me this ___ day of ____________, 2013.


________________________
Notary Public


My Commission Expires:


________________________


(NOTARIAL SEAL)










______________________________
____________________, solely in his/her capacity as ____________________ of
____________________








2




LEGAL02/34316885v6

--------------------------------------------------------------------------------




EXHIBIT F


BILL OF SALE




___________________, a ___________________, with its principal office located at
_____________________________ ("Seller"), in consideration of the sum of Ten and
no/100 Dollars ($10.00) and other good and valuable consideration, to it in hand
paid by ________________________________, a _________________ ("Buyer"), the
receipt and sufficiency of which is hereby acknowledged, hereby sells and
conveys to Buyer its interest in the name "_______________" as it relates to the
operation of the Property and the personal property described on Schedule 1
attached hereto which is located on the land described on Schedule 2 attached
hereto.


EXCEPT AS EXPRESSLY SET FORTH IN THE PURCHASE AGREEMENT (AS HEREINAFTER
DEFINED), SELLER MAKES NO WARRANTIES OR REPRESENTATIONS WHATSOEVER, INCLUDING
WITHOUT LIMITATION, WARRANTIES OF CONDITION, MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE.


IN WITNESS WHEREOF, Seller has executed this instrument as of ________________,
2013 to be effective as of the Closing Date. All capitalized terms used, but not
defined herein, shall have the meanings ascribed to them in that certain Real
Estate Purchase and Sale Agreement with an Effective Date of _______________,
2013, between Seller and Buyer, by assignment from Steadfast Asset Holdings,
Inc. (the “Purchase Agreement”).




(Signatures Contained on Following Page)

LEGAL02/34316885v6

--------------------------------------------------------------------------------




SELLER:
    




By:    
Name:    
Its:    



2


LEGAL02/34316885v6

--------------------------------------------------------------------------------




SCHEDULE 1
TO
BILL OF SALE




PERSONAL PROPERTY


[INTENTIONALLY OMITTED]





3


LEGAL02/34316885v6

--------------------------------------------------------------------------------




SCHEDULE 2
TO
BILL OF SALE




LEGAL DESCRIPTION





4


LEGAL02/34316885v6

--------------------------------------------------------------------------------




EXHIBIT G


SELLER'S CERTIFICATE




THIS CERTIFICATE (this "Certificate") is made as of this ______ day of
___________, 2013, to be effective as of the Closing Date, by
_______________________ ("Seller") in favor of ____________________, a
______________________ ("Buyer").


RECITALS:


Seller and Buyer (by assignment from Steadfast Asset Holdings, Inc.) entered
into that certain Real Estate Purchase and Sale Agreement (as amended or
assigned, the "Agreement") with an Effective Date of ______________, 2013, with
respect to the purchase and sale of property commonly known as
"___________________," located in the City of ___________, County of
____________, State of Texas, described therein, and the Agreement provides that
all of the representations and warranties and covenants of Seller in the
Agreement shall be reaffirmed by Seller at Closing.


Therefore, Seller hereby certifies to Buyer as follows:


1.
As of the date hereof, all of Seller's representations, and warranties set forth
in the Agreement, including, but not limited to, those set forth in Section 3.1
of the Agreement, were true, correct, and complete on the date of the Agreement,
and remain true, correct, and complete on the date hereof, without exception or
{except as set forth on Exhibit A attached hereto}.

    
2.
All capitalized terms used in this Certificate without separate definition shall
have the same meanings assigned to them in the Agreement.



[Remainder of Page Intentionally Left Blank]



LEGAL02/34316885v6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Certificate has been executed by the duly authorized
representative of Seller the day and year first above written.


SELLER:
    




By:    
Name:    
Its:    



















2


LEGAL02/34316885v6

--------------------------------------------------------------------------------




EXHIBIT H


BUYER'S CERTIFICATE




THIS CERTIFICATE (this "Certificate") is made as of this ______ day of
___________, 2013, to be effective as of the Closing Date, by
_____________________, a _____________________ ("Buyer"), in favor
________________________ ("Seller").


RECITALS


Seller and Buyer (by assignment from Steadfast Asset Holdings, Inc.) entered
into that certain Real Estate Purchase and Sale Agreement (as amended or
assigned, the "Agreement") with an Effective Date of ____________, 2013, with
respect to the purchase and sale of property commonly known as "______________,"
located in the County of ____________, State of Texas, described therein. The
Agreement provides that all of the representations and warranties of Buyer in
the Agreement shall be reaffirmed by Buyer at Closing.


Therefore, Buyer hereby certifies to Seller as follows:


1.
Buyer hereby reaffirms, as of the date hereof, that all of Buyer's
representations, and warranties set forth in the Agreement, including, but not
limited to, those set forth in Section 3.3 of the Agreement, were true, correct,
and complete on the date of the Agreement, and remain true, correct, and
complete on the date hereof, without exception or {except as set forth on
Exhibit A attached hereto}; and



2.    All capitalized terms used in this Certificate without separate definition
shall have the same meanings assigned to them in the Agreement.



LEGAL02/34316885v6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Certificate has been executed by the duly authorized
representative of Buyer the day and year first above written.




BUYER:
    




By:    
Name:    
Its:    









2




LEGAL02/34316885v6

--------------------------------------------------------------------------------




EXHIBIT I


ASSIGNMENT AND ASSUMPTION
OF
SERVICE CONTRACTS AND OTHER OBLIGATIONS




THIS ASSIGNMENT AND ASSUMPTION (this "Assignment") is executed as of the _____
day of ______, 2013, to be effective as of the Closing Date, by and between
________________________, a _________________ ("Assignor"), and
___________________________, a _______________________ ("Assignee").


RECITALS


A.    Assignor, as Seller, and Assignee, as Buyer (by assignment from Steadfast
Asset Holdings, Inc.), entered into that certain Real Estate Purchase and Sale
Agreement (the "Agreement") with an Effective Date of _________, 2013, for the
purchase and sale of the real estate commonly known as "_______________," which
is legally described in Schedule 1 attached hereto and incorporated herein (the
"Property").


B.    In connection with the conveyance of the Property but subject to the
provisions of the Agreement, Assignor desires to assign to Assignee certain of
the service, maintenance and other contracts respecting the use, maintenance,
development, sale, or operation of the Property or any portion thereof and all
transferable guarantees and warranties for the Property and Assignee desires to
accept said assignment and assume certain obligations of Assignor under said
contracts upon the terms, covenants, and conditions set forth in this
Assignment.


C.    All capitalized terms used in this Assignment without separate definition
shall have the same meanings assigned to them in the Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the recitals set forth above, which are made
a part of this Assignment, the mutual covenants hereinafter contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.    Assignment of Service Contracts. Assignor hereby assigns, conveys,
transfers, and sets over unto Assignee all of Assignor's right, title, and
interest in, to and under (i) those certain service, maintenance, and other
contracts and concessions respecting the use, maintenance, development, sale, or
operation of the Property or any portion thereof that are set forth on
Schedule 2 and Schedule 3 attached hereto and incorporated herein, and (ii) all
transferable guarantees and warranties for the Property (together with all
amendments, extensions, renewals, and modifications thereto, collectively, the
"Service Contracts"), together with all rights and privileges and subject to the
covenants and conditions therein mentioned,

LEGAL02/34316885v6

--------------------------------------------------------------------------------




including any warranties or guaranties with respect to any work performed
pursuant to the Service Contracts, to have and to hold the same unto Assignee,
its successors and assigns.


2.    Assumption of Service Contracts. As of the Closing Date (as defined in the
Agreement), Assignee accepts said assignment of the Service Contracts and,
subject to the terms of the Agreement, assumes all of Assignor's obligations
under the Service Contracts for the balance of the terms thereof following the
Closing Date.


3.    No Merger. This Assignment shall not merge with or limit or restrict any
provision of the Agreement, and the provisions of the Agreement shall govern and
control the rights and obligations of Assignor and Assignee with respect to all
matters described therein, including, without limitation, representations and
warranties, the apportionment of payment obligations and indemnification
obligations.


4.    Binding Effect. This Assignment shall be binding upon and inure to the
benefit of the Assignor and Assignee and each of their respective successors and
assigns.


5.    Counterparts. This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.

2


LEGAL02/34316885v6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.




ASSIGNOR:
    




By:    
Name:    
Its:    




ASSIGNEE:
    




By:    
Name:    
Its:    







3


LEGAL02/34316885v6

--------------------------------------------------------------------------------




SCHEDULE 1
TO
ASSIGNMENT AND ASSUMPTION OF
SERVICE CONTRACTS AND OTHER OBLIGATIONS




LEGAL DESCRIPTION











4


LEGAL02/34316885v6

--------------------------------------------------------------------------------




SCHEDULE 2
TO
ASSIGNMENT AND ASSUMPTION OF
SERVICE CONTRACTS AND OTHER OBLIGATIONS


SERVICE CONTRACTS


[INTENTIONALLY OMITTED]

LEGAL02/34316885v6

--------------------------------------------------------------------------------




SCHEDULE 3
TO
ASSIGNMENT AND ASSUMPTION OF
SERVICE CONTRACTS AND OTHER OBLIGATIONS




LONG TERM SERVICE CONTRACTS




[INTENTIONALLY OMITTED]



2


LEGAL02/34316885v6

--------------------------------------------------------------------------------




EXHIBIT J
APPROVAL NOTICE


___________________________, 2013




________________________
[INSERT ADDRESS]
Attn:  _______________


RE:
Real Estate Purchase and Sale Agreement with an Effective Date of ________, 2012
(the "Agreement"), between ______________________, as Seller, and
_____________________, as Buyer



Dear ____________:


This is to advise you that Buyer elects not to terminate the Agreement with
respect to the Tranche 1 [2] Properties on or before the Tranche 1 [2] Approval
Date under the terms of Section 6.4 of the Agreement.


Buyer hereby elects not to assume the Service Contracts listed on the attached
Exhibit A.




[Name of Buyer]
cc:     [Add Escrowholder]


Alston & Bird LLP
1201 West Peachtree Street
Atlanta, Georgia 30309
Attn: Alison Jones, Esq.



LEGAL02/34316885v6

--------------------------------------------------------------------------------




EXHIBIT A


TO APPROVAL NOTICE




Service Contracts to Be Terminated







2




LEGAL02/34316885v6LEGAL02/34316885v6

--------------------------------------------------------------------------------




EXHIBIT K


TITLE AFFIDAVIT




The undersigned deponent ________________ (the "Deponent") having personally
appeared before the undersigned notary public and first having been duly sworn
according to law, deposes and says under oath as follows:


1.    Deponent is the __________________ of ________________, a
______________________, the ____________________ of ____________________, , a
_______________________ (the “Owner"), the owner of certain real estate commonly
known as ______________________, a description of which is set forth on
Exhibit A attached hereto and made a part hereof, together with all fixtures,
improvements, easements and appurtenances related thereto (collectively, the
"Property").


2.    To Deponent's knowledge there have been no violations of any restrictions
that have been imposed on the Property, and no interest in the Property has been
sold or conveyed.


3.    To Deponent's knowledge and except as set forth in Exhibit B attached
hereto and made a part hereof, there are no leases or tenancies affecting the
Property, and Deponent knows of no one claiming any adverse interest in the
Property whatsoever.


4.    To Deponent’s knowledge, there are no suits, judgments, bankruptcies or
executions pending against the Owner in any court whatsoever that could in any
way affect the title to the Property, or constitute a lien thereon, nor are
there any loan deeds, security deeds, trust deeds, mortgages or liens of any
nature whatsoever unsatisfied against the Property, or easements, licenses,
agreements or other encumbrances affecting the title to the Property, except as
revealed in the public records or except as specifically set forth on Exhibit B
hereto.


5.    Other than lease extension rights or expansion rights of a tenant under
leases for space within the buildings located on the Property, no right of first
offer or right of first refusal exists giving any party a right to acquire
Owner’s interest in the Property.


6.    Except as specifically disclosed by Owner to the Title Company and as set
forth on Exhibit C hereto, no improvements or repairs have been made to the
Property during the one hundred (100) days immediately preceding the date hereof
and there are no outstanding bills incurred for labor, services and materials
used in making improvements or repairs on the Property or for services of
architects, surveyors or engineers, other than those invoices for ordinary
maintenance and repair that will be paid in the ordinary course of business.


7.    There are no liens for past due taxes or assessments of any nature, for
any paving, sidewalk, curbing, sewer or any other street improvements of any
kind against the Property or the Owner.



LEGAL02/34316885v6

--------------------------------------------------------------------------------




8.    Deponent has personal knowledge of the matters stated herein and this
Affidavit is made to induce ___________________________, a
_________________________, or its assigns ("Buyer") to purchase Owner’s interest
in the Property, and ____________________ (the "Title Company") to issue its
owner's policy insuring Buyer in the amount of the purchase price of the Owner’s
interest in the Property.


9.    Under penalty of perjury, I declare that I have examined the foregoing
Affidavit and hereby certify that it is true, correct and complete.


[SIGNATURE ON NEXT PAGE]



2




LEGAL02/34316885v6

--------------------------------------------------------------------------------






Sworn to and subscribed
before me this ___ day of ____________, 2013.
   
________________________
Notary Public


(NOTARY SEAL)


My Commission Expires:








______________________________
____________________, solely in his/her capacity as ____________________ of
____________________




3




LEGAL02/34316885v6

--------------------------------------------------------------------------------




EXHIBIT A
TO TITLE AFFIDAVIT


LEGAL DESCRIPTION







4




LEGAL02/34316885v6

--------------------------------------------------------------------------------




EXHIBIT B
TO TITLE AFFIDAVIT


PERMITTED EXCEPTIONS







5




LEGAL02/34316885v6

--------------------------------------------------------------------------------




EXHIBIT C
TO TITLE AFFIDAVIT


RECENT IMPROVEMENTS



6




LEGAL02/34316885v6

--------------------------------------------------------------------------------




EXHIBIT L


TENANT NOTICE LETTER


_____________________, 2013


TO:
All Valued Residents of [**COMMUNITY NAME**]



Re:    Notice of Lease Assignment and Transfer of Security Deposit


This letter is to notify you that the property commonly known as [**COMMUNITY
NAME**], [**ADDRESS**] (“Property”) has this date been sold and the ownership
transferred.
In connection with this sale, all of the interest of the lessor under your lease
of space in the Property, together with your security deposit, have been
transferred to the new owner. You are hereby notified that, from and after the
date hereof and until further notice, all future payments under your lease
should be made payable to [**            **] and mailed to
[**                **]. In addition, all questions or other matters regarding
your lease should be directed to the property manager at [**        **].
Thank you for your cooperation.




Very truly yours,


SELLER:[ OR PROPERTY MANAGER ON BEHALF OF SELLER]
    




By:    
Name:    
Its:    


BUYER:
    




By:    
Name:    
Its:    



LEGAL02/34316885v6

--------------------------------------------------------------------------------





EXHIBIT M


ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, STEADFAST ASSET HOLDINGS, INC., a California corporation
(“Assignor”), hereby assigns to __________________________________(“Assignee”),
all of Assignor’s rights and obligations under and in regard to that certain
Real Estate Purchase and Sale Agreement dated ___________________ (as may have
been amended or may hereafter be amended, the “Purchase Agreement”), between
________________________________ (“Seller”) and Assignor for the purchase and
sale of that certain real property located in ______________, ______________, as
more particularly described in Exhibit A attached hereto (the “Property”).


Assignee hereby agrees to and shall assume, perform and be fully responsible for
the performance of all of the obligations of Assignor under the Purchase
Agreement; provided, however, that the assignment and assumption set forth
herein shall not release Assignor from the obligation of Assignor or Assignee to
perform in accordance with the terms of the Purchase Agreement.
All of the provisions, covenants and agreements contained in the Assignment
shall extend to and be binding upon the respective legal representatives,
successors and assigns of Assignor and Assignee. This Assignment represents the
entire agreement between Assignor and Assignee with respect to the subject
matter of the Assignment, and all prior or contemporaneous agreements regarding
such matters are hereby rendered null and void and of no force and effect.


(SIGNATURES APPEAR ON FOLLOWING PAGE)



2




LEGAL02/34316885v6

--------------------------------------------------------------------------------








WITNESS THE EXECUTION HEREOF, as of this ________________, 20___.




ASSIGNOR:


STEADFAST ASSET HOLDINGS, INC.,
a California corporation


By:                         
Name:                         
Its:                         


                    
ASSIGNEE:


[__________________________________, a(n) ____________________________]


By:                         
Name:                         
Its:                         







3




LEGAL02/34316885v6

--------------------------------------------------------------------------------




Exhibit N






[SEE ATTACHMENT]



LEGAL02/34316885v6

--------------------------------------------------------------------------------




SERVICES AGREEMENT
(this “Agreement”) is made and entered into on September 3rd, THIS SERVICES
AGREEMENT
2013 by and between Comcast of Houston, LLC (the "Company") and Tel-La
Carrington Place,
LLC (the "Owner") who owns or has control over certain real estate and
improvements thereon
located at 12700 FM 1960 West, Houston, Texas 77065 (the "Premises"), commonly
known as
"Carrington Place," consisting of 324 residential units.


The Company has been granted a franchise by an authorized governmental agency
(the
, “Franchise Authority”) to construct and operate a cable communications system
in Houston
Texas (the "Franchise Area"). The Owner desires to provide broadband services to
the Premises,
including, but not limited to, multi-channel video, high speed data, information
and voice
services (collectively, the “Services”) and the Company is willing to install,
maintain and operate
a broadband communications system for such purposes on the Premises in
accordance with the
terms and conditions below.


The parties, for good and valuable consideration, intending to be legally bound,
agree as follows:


1. Wiring.


a) Premises Wiring. The Company has installed all facilities necessary to
transmit the Services to the Premises, including, but not limited to,
distribution cables, amplifiers, pedestals, lock boxes, equipment and
appurtenant devices up to and including the Company’s tap (collectively, the
“Company Wiring”). The cable home run wiring consisting of the coaxial wiring
after the Company’s tap to the first splitter within each unit and the cable
home wiring consisting of the coaxial wiring after the first splitter within
each unit have also been installed at the Premises by Owner. All work shall be
done by the Company in a proper and workmanlike manner in accordance with
Federal Communications Commission (“FCC”) regulations, industry standards and
local codes, unless otherwise provided in this Agreement. The Company will be
responsible for obtaining all necessary permits, licenses and approvals in
connection with the Company’s operation of the wiring as set forth in this
Section.


b) The System. The System shall consist of the Company Wiring and the cable
home run wiring and cable home wiring.


c) Use and Maintenance of Wiring. The Owner has the authority to grant and does
hereby grant to the Company during the term hereof the right, at its expense, to
operate, maintain, repair and replace, as necessary, the System on the Premises.
Neither the Owner nor any
third party shall tap into, use or otherwise interfere with the System or any
portion thereof for any purpose. The Company shall have the non-exclusive right
to interconnect with and use any
telephony wiring owned or controlled by the Owner within the units that may
become necessary or useful for the provision of the Services to the residents,
whether or not such facilities are owned, installed, controlled or maintained by
the Company.


d) Damages to Premises. The Company, at its expense, agrees to repair and/or
replace any damage to the Premises resulting from the operation, maintenance or
repair of the



--------------------------------------------------------------------------------




System except as otherwise provided in this Agreement.


e) Ownership of Wiring. The Company Wiring is and will remain the personal
property of the Company. The cable home run wiring and cable home wiring is and
will remain
the property of the Owner.


2. Easement. The Owner has the authority to grant and does hereby grant to the
Company
a non-exclusive easement to operate the Company Wiring, and shall cause such
easement to run
with the Premises for the term of this Agreement and for a period of 90 days
thereafter. The
Owner hereby agrees to execute the form of easement attached hereto as Exhibit
A.


3. Access. The Owner shall allow Company personnel to enter all common areas of
the
Premises for the purposes of auditing, selling or disconnecting service, and
installing, maintaining, repairing, replacing or removing equipment and
apparatus connected with the provision of the Services, and shall use reasonable
efforts to assure the Company access to any parts of the Premises over which it
does not have control for the same purposes. Upon the Company's request, the
Owner shall supply the names and unit numbers of residents at reasonable
intervals. The Owner shall reasonably cooperate with the Company to prevent (i)
the unauthorized possession of converters or channel selectors and (ii) the
unauthorized reception of the Services.


4. Delivery of Services. The Owner has the authority to grant and does hereby
grant to the
Company during the term hereof the right to deliver the Services to the
Premises, unless otherwise required by applicable law. The Owner shall not enter
into a bulk services agreement with another service provider to provide services
similar to the Services during the term of this Agreement regardless of the
method used to deliver such services to the Premises.


5. Fees and Charges for Services. Additional terms, conditions, charges and fees
for the
Services provided to residents at the Premises shall be contained in the Bulk
Bill Addendum
attached hereto between the Owner and the Company. Except as set forth in the
Bulk Bill
Addendum, the Owner assumes no liability or responsibility for service charges
contracted for by
individual residents. All billing and collections for service charges incurred
by individual residents will be accomplished by the Company.


6. Customer Service. The Company shall provide customer service in accordance
with its
franchise agreement with the Franchise Authority. The Company will maintain a
local or toll-free
telephone number which will be available to its subscribers 24 hours a day, 7
days a week. The
Company representatives will be available to respond to customer telephone
inquiries during
normal business hours. The Company will begin working on service interruptions
promptly and in no event later than the next business day after notification of
the service problem, excluding
conditions beyond the control of the Company.


7. Private Reception Devices. Notwithstanding anything else in this Agreement to
the
contrary, the Company shall not interfere with the right of an individual
resident to install or use
his own private reception device.



--------------------------------------------------------------------------------




8. Interference. If any device or facility belonging to a resident or the Owner
does
not comply with the technical specifications established by the FCC, including,
but not limited to, signal leakage, which interferes with the Company’s delivery
of the Services, the Company
reserves the right to discontinue the Services to the Premises or, at the
Company’s discretion, to the individual unit until such non-conformance is cured
by the Owner or resident, as the case may be.


9. Term. This Agreement, when duly executed by both parties, shall constitute a
binding agreement between the Owner and the Company and their respective
successors and
assigns for a term of 5 years from the date first set forth above. This
Agreement shall automatically renew for successive periods of 2 months unless
either party shall provide the other with a minimum 60 days notice of its
intention not to renew at the end of the then current term.


10. Insurance. The Company agrees to maintain public liability insurance and
property
damage liability insurance as required by the Company's franchise agreement with
the Franchise
Authority. Upon request, the Company will provide the Owner with a certificate
evidencing such
insurance, naming the Owner as additional insured.


11. Indemnification. The Company shall indemnify, defend and hold harmless the
Owner, its personnel, directors, agents and representatives from and against any
and all claims,
damage or expense arising out of the acts or omissions of the Company or its
personnel, directors, agents or representatives in the operation or maintenance
of the System, the removal of Company Wiring, the Services provided to residents
at the Premises pursuant to this Agreement or a breach of this Agreement. The
Owner shall indemnify, defend and hold harmless the Company, its personnel,
directors, agents and representatives from and against any and all claims,
damage or expense arising out of the acts or omissions of Owner, its personnel,
directors, agents and representatives in the operation or maintenance of the
Premises or a breach of this Agreement.


12. Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR SPECIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL
DAMAGES, INCLUDING BUT NOT LIMITED TO FRUSTRATION OF ECONOMIC OR
BUSINESS EXPECTATIONS, LOSS OF PROFITS, LOSS OF CAPITAL, COST OF
SUBSTITUTE PRODUCT(S), FACILITIES OR SERVICES, OR DOWN TIME COST, EVEN
IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.


13. Termination.


a) Default. In the event either party defaults in the performance of any of the
material terms of this Agreement, the non-defaulting party shall give the
defaulting party written
notice specifying the nature of such default and identifying the specific
provision in this
Agreement which gives rise to the default. The defaulting party shall have 60
days to either (i)
notify the non-defaulting party that no default occurred and provide reasonable
proof thereof, (ii)
cure the default, or (iii) if such default is incapable of cure within such 60
day period, commence



--------------------------------------------------------------------------------




curing the default within such 60 day period and diligently pursue such cure to
completion. In
the event the defaulting party fails to do so within such 60 day period, the
non-defaulting party may terminate this Agreement upon 30 days written notice
without further liability of either
party.


b) Permanent Loss of Authority. This Agreement shall terminate automatically
without any further liability on the part of the Company in the event the
Company lacks authority to continue to provide the Services to the Premises due
to loss of governmental authorization. This clause, however, shall not apply to
periods of transition, such as franchises subject to review, transfer or
reapplication, or where termination is the subject of dispute.


14. Removal of CompanyWiring.


Upon expiration or termination of this Agreement for any reason, the Company
shall have a period of 90 days during which it shall be entitled, but not
required, to remove the Company
Wiring. The Company shall promptly repair any damage to the Premises caused by
such removal. Any portion of the CompanyWiring remaining on the Premises after
the period set forth herein for its removal shall be deemed abandoned and
ownership shall vest in the Owner "AS IS" and the Company shall have no further
liability for the CompanyWiring.


15. Dispute Resolution. All disputes under this Agreement shall be submitted to
and settled
by arbitration in accordance with the rules of the American Arbitration
Association. The parties
shall appoint a mutually agreeable arbitrator reasonably familiar with broadband
communications systems and services. In the event the parties are unable to
agree to a single arbitrator, the dispute shall be submitted to a panel of 3
arbitrators, one of which shall be reasonably familiar with broadband systems
and services. Each party shall appoint an arbitrator and the two arbitrators so
appointed shall then select a third arbitrator. The arbitrators shall apply
applicable federal laws and regulations and the laws of the jurisdiction in
which the Premises are located, without regard to its choice of law principles.
The decision of the arbitrators shall be binding and conclusive on all parties
involved, and judgment upon their decision may be entered in a court of
competent jurisdiction. The prevailing party in any such arbitration shall be
entitled to collect from the nonprevailing party all costs of the arbitration,
including reasonable attorneys' fees.


16. Miscellaneous.


a) Force Majeure. Neither party shall be liable for failure to perform its
obligations under this Agreement due to acts of God, the failure of equipment or
facilities not owned or controlled by a party (including, but not limited to,
utility service), denial of access to facilities or rights-of-way essential to
serving the Premises, government order or regulation or any
other circumstances beyond the reasonable control of the party with the
performance obligation.


b) Assignability; Binding Effect. This Agreement may be assigned by either
party. The assignee shall agree in writing to be bound by all the terms and
conditions hereof. In the event the Owner sells, assigns, transfers or otherwise
conveys the Premises to a third party,



--------------------------------------------------------------------------------




the Owner shall give the Company priorwritten notice within 30 days of such
change of ownership or control. The Owner shall cause any new owner or
controlling party to expressly assume this Agreement and agree to be bound by
its terms. This Agreement shall be binding upon the parties and their respective
successors and assigns, and the assignor shall be released from further
obligation under this Agreement arising on and after the date of any such
assignment and assumption.


c) Applicable Law. This Agreement shall be governed and construed in accordance
with applicable federal laws and regulations and by the laws of the jurisdiction
in which the Premises are located, without regard to its choice of law
principles.


d) Invalidity. If any provision of this Agreement is found to be invalid or
unenforceable, the validity and enforceability of the remaining provisions of
this Agreement will not be affected or impaired.


e) Recording. The Company may record this Agreement (or a memorandum summarizing
the material terms) in the public records of the county in which the Premises
are located.


f) Notices. All notices, demands, requests or other communications given under
this Agreement shall be in writing and be given by personal delivery, United
States Postal Service, or nationally recognized overnight courier service to the
address set forth below or as may subsequently in writing be requested.




If to the Owner:


Tel-La Carrington Place, LLC
303 Perimeter Center N. Ste. 201
Atlanta, GA 30346
Attn.: GM


If to the Company:


Comcast of Houston, LLC
8590 West Tidwell
Houston, TX 77040
Attn.: Sr. VP/GM


With a copy to:


Comcast Cable Communications, LLC
One Comcast Center
Philadelphia, PA 19103
Attn.: General Counsel





--------------------------------------------------------------------------------




g) Confidentiality. Except for the recordation of this Agreement by the
Company as set forth in Section 17(e), each party agrees to keep the terms and
conditions of this
Agreement in strict confidence and shall not divulge any specifics of the same
to any third party
except current and prospective lenders, purchasers, attorneys, accountants,
financial advisors,
partners and/or others with a need to know for the Owner or the Company to
reasonably conduct
its business.


h) Entire Agreement; Amendments. All recitals set forth above are hereby
incorporated into the body of this Agreement. This Agreement, including all
exhibits attached
hereto, constitutes the entire agreement between the parties and supersedes all
prior agreements,
promises and understandings, whether oral or written. This Agreement shall not
be modified,
amended, supplemented or revised, except by a written document signed by both
parties.


i) Authority. Each party represents to the other that the person signing on its
behalf has the legal right and authority to execute, enter into and bind such
party to the
commitments and obligations set forth herein.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their
duly authorized representatives as of the date first written above.






OWNER


WITNESS/ATTEST     Tel-La Carrington Place, LLC


________________________    By: ________________________
Name:     Name: ________________________
Title: _________________________








COMPANY




ATTEST:     Comcast of Houston, LLC




________________________    By: ________________________
Name: ________________________    Name: Ralph Martinez
Title: Region Senior Vice President



